 
Execution Version
 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) made and entered into as of
January 27, 2017 (the “Closing Date”), among AMK WELDING, INC., a Connecticut
corporation (the “AMK”), AIR INDUSTRIES GROUP POLAND, LLC, a limited liability
company organized under the laws of Poland  (“AIGP” and together with AMK, the
“Company”), AIR INDUSTRIES GROUP, a Nevada corporation (“Parent”), and MEYER
TOOL, INC., an Ohio corporation (the “Purchaser”).
 
Preliminary Statement


The Company is engaged in the business of providing specialized welding and
machining services principally to aircraft engine manufacturers (the
“Business”).
 
Parent owns all of the outstanding shares of the capital stock of AMK (the
“Purchased Shares”). AMK owns all of the outstanding shares of AIGP.
 
The Parent desires to sell, assign and deliver to Purchaser, and Purchaser
desires to purchase and acquire from the Parent, the Purchased Shares, on the
terms and subject to the conditions set forth in this Agreement.
 
In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, and for good and valuable consideration,
the receipt and sufficiency of which are acknowledged, the parties agree as
follows:
 
ARTICLE 1
PURCHASE AND SALE OF THE PURCHASED SHARES
 
1.1           Purchase and Sale of the Purchased Shares.
 
(a)           On the terms and subject to the conditions of this Agreement, on
the Closing Date (as defined in Section 2.1) the Parent shall sell, assign and
deliver to Purchaser or its assignee, and Purchaser shall purchase and acquire
from the Parent, all of the right, title and interest in and to the Purchased
Shares, free and clear of all Liens.
 
(b)           The Company shall have no liabilities as of the Closing other than
the following liabilities (collectively, the “Permitted Liabilities”):  (i)
those liabilities used in the computation of the Adjusted Working Capital as of
the Closing, and (ii) liabilities and obligations arising under or relating to
any of the Contracts set forth in Schedule 3.13(a), other than any liability
relating to work performed prior to the close of business on the Closing
Date.  Parent shall cause the Company to be released from all Liabilities of the
Company other than the Permitted Liabilities.
 
1.2           Purchase Price Adjustments; Allocation.
 
(a)           In consideration of the sale, assignment and delivery of the
Purchased Shares as contemplated herein, Purchaser shall pay the Parent as
provided herein and the Parent shall accept a purchase price of
 
 
(i)
Four Million Five Hundred Thousand Dollars ($4,500,000), the “Fixed Portion of
the Purchase Price”) as adjusted in accordance with Section 1.2(b).

 
 
(ii)
Additional payments in an amount equal to five percent (5%) of Net Sales (as
hereinafter defined) for each quarterly period ending March 31, June 30,
September 30 and December 31 commencing with the quarterly period commencing
April 1, 2017 (each a “Quarter”) until the aggregate payments made to Parent
equals One Million Five Hundred Thousand Dollars ($1,500,000) (the “Variable
Portion of the Purchase Price,” and together with the Fixed Portion of the
Purchase Price, the “Purchase Price”).  The Variable Portion of the Purchase
Price shall be payable in quarterly installments on the thirtieth (30th) day
immediately following each March 31, June 30, September 30 and December 31 of
each year (each a “Payment Period”), except that the initial payment shall be in
respect of the period commencing April 1, 2017.

 
 
1

--------------------------------------------------------------------------------

 
 
 
The term “Net Sales” shall have the meaning ascribed thereto in Appendix 2.3.

 
(b)           The Fixed Portion of the Purchase Price shall be subject to
adjustment as follows:
 

 
(i)
The Fixed Portion of the Purchase Price shall be increased to the extent the
Adjusted Working Capital of the Company as of the Effective Date is more than
$50,000 in excess of the Adjusted Working Capital of the Company as of December
31, 2016, to wit, $733,776.66 (the “Working Capital Surplus Amount”).

 
 
(ii)
The Fixed Portion of the Purchase Price shall be decreased to the extent the
Adjusted Working Capital of the Company as of the Effective Date is more than
$50,000 below the Adjusted Working Capital of the Company as of December 31,
2016, to wit, $733,776.66 (the “Working Capital Deficit Amount”).

 
(c)           For purposes of this Agreement, the term “Adjusted Working
Capital” as of any date shall be equal to the sum as of such date of the cash,
accounts receivable, other receivables, inventories (raw materials, supplies and
work-in-process), deposits, and prepaid expenses of the Company minus the sum as
of such date of the accounts payable, other accrued expenses, accrued employee
compensation and benefits and customer advances of the Company.  For purposes
hereof, unless the parties agree otherwise 12:01 AM of the Effective Date is the
date the parties will use for estimating the adjustments pursuant to this
Section 1.2.
 
(d)           The Fixed Portion of the Purchase Price as so adjusted is
hereinafter referred to as the “Adjusted Fixed Portion of the Purchase Price.”
 
1.3           Determination of Adjusted Fixed Portion of the Purchase Price.
 
(a)           The parties have already exchanged a computation of the Adjusted
Working Capital as of December 31, 2016.  No later than three days prior to the
Closing Date, the Parent will deliver to Purchaser a reasonable good faith
estimate of the Adjusted Working Capital of the Company as of the Effective Date
(the “Estimated Adjusted Working Capital”).  The Parent will provide Purchaser
access to such back up data related to the preparation of the Estimated Adjusted
Working Capital as Purchaser reasonably requests.  Upon receipt of the Estimated
Adjusted Working Capital, the parties will determine whether there is a Working
Capital Surplus Amount or Working Capital Deficit Amount and the “Estimated
Fixed Portion of the Purchase Price,” based upon the Estimated Adjusted Working
Capital.
 
(b)           Not later than thirty (30) days following the Closing Date,
Purchaser, with the full cooperation of the Parent, shall prepare a statement of
the Company’s Adjusted Working Capital (the “Closing Statement”) as at the
Effective Date and deliver the Closing Statement to the Parent, together with a
certificate of Purchaser’s principal financial and accounting officer specifying
the Adjusted Fixed Portion of the Purchase Price.  Purchaser will compute the
Adjusted Working Capital consistent with the manner in which the Estimated
Adjusted Working Capital was computed and the Adjusted Fixed Portion of the
Purchase Price shall equal the Fixed Portion of the Purchase Price increased by
the Working Capital Surplus Amount or decreased by the Working Capital Deficit
Amount, as the case may be.  Purchaser will provide Parent access to such back
up data related to the preparation of the Adjusted Working Capital as Purchaser
reasonably requests. The Closing Statement shall be prepared on a basis
consistent with the Books and Records of the Company and the methodology used in
preparing the Estimated Adjusted Working Capital.
 
(c)           The Parent shall have fifteen (15) days from the date of receipt
of the Closing Statement to review the Closing Statement and the Adjusted Fixed
Portion of the Purchase Price reflected thereon.  If the Parent does not agree
with the Closing Statement, within such fifteen (15) day period, it shall
deliver a written objection to Purchaser that shall specify in reasonable detail
the basis for the objection and a computation of the Adjusted Fixed Portion of
the Purchase Price asserted by the Parent (the “Objection”).  Upon Purchaser’s
receipt of the Objection, Purchaser and the Parent shall negotiate in good faith
to resolve the Objection, but if the Objection cannot be resolved by negotiation
within thirty (30) days after Purchaser’s receipt of the Objection, Purchaser
and the Parent shall submit any disputed items included in the Objection, to a
reputable certified public accounting firm as to which Purchaser and the Parent
have no reasonable objection (the “Accounting Arbitrator”), who shall review the
same, together with the Closing Statement (together with any relevant accounting
records, the “Determination Materials”) and, based solely upon the Determination
Materials, determine the Adjusted Fixed Portion of the Purchase Price and notify
the parties in writing of its determination of the Adjusted Fixed Portion of the
Purchase Price within thirty (30) days following the receipt of the
Determination Materials, which determination shall be final, conclusive and
binding on all parties. The date upon which the Adjusted Fixed Portion of the
Purchase Price is determined or agreed upon as provided above is hereinafter
referred to as the “Adjustment Date”.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           The fees and expenses of the Accounting Arbitrator shall be shared
equally by the Parent and Purchaser.
 
(e)           If the Adjusted Fixed Portion of the Purchase Price is less than
the Estimated Fixed Portion of the Purchase Price, the Parent shall pay the
deficit to Purchaser by wire transfer within two (2) business days of the
determination of the Adjusted Fixed Portion of the Purchase Price and if the
Adjusted Fixed Portion of the Purchase Price exceeds the Estimated Fixed Portion
of the Purchase Price, Purchaser shall pay the excess to the Parent, by wire
transfer, within two (2) business days of the determination of the Adjusted
Fixed Portion of the Purchase Price.
 
ARTICLE 2
CLOSING
 
2.1           Time and Place of Closing.
 
The consummation of the purchase and sale contemplated by this Agreement (the
“Closing”) shall be accomplished by electronic exchange of the documents and
funds transfer (the “Closing Date”), but in no event later than January 31,
2017.  The transfer of the Shares shall be deemed effective (the “Effective
Date”) and the Adjusted Fixed Portion of the Purchase Price shall be computed,
unless the parties shall otherwise agree, as of 12:01 AM local time on the
Closing Date.
 
2.2           Transactions at the Closing.
 
(a)           At the Closing:
 
 
(i)
The Parent shall deliver to Purchaser certificates representing the Purchased
Shares, duly endorsed in blank or accompanied by duly executed stock powers, and
such other instruments of transfer requested by and reasonably satisfactory to
Purchaser and its counsel for consummation of the transactions contemplated
under this Agreement and as are necessary to vest in Purchaser, title in and to
the Purchased Shares, free and clear of any Lien or Liability, other than
restrictions imposed by federal or applicable state securities laws.

 
 
(ii)
Purchaser shall deliver to the Parent an amount equal to the Estimated Fixed
Portion of the Purchase Price by wire transfer in immediately available funds to
the Parent’s account as shall be directed by the Parent at least three (3)
Business Days prior to Closing.

 
 
(iii)
Each of the parties shall deliver to the Purchaser or Parent, such documents as
are necessary to evidence fulfillment of the conditions precedent to the
obligations of the Purchaser or Parent, as the case may be, as more fully set
forth in Article VI hereof.

 
 
3

--------------------------------------------------------------------------------

 
 
2.3           Post-Closing Actions.
 
(a)           At the request of Purchaser, the Parent shall, at any time and
from time to time after the Closing Date, execute and deliver such other
instruments of transfer and conveyance and do all such further acts and things
as may be requested by Purchaser to confirm Purchaser’s ownership of the
Purchased Shares and to transfer, convey, assign and deliver to Purchaser, or to
vest in Purchaser good, valid and marketable title to the Purchased Shares, in
each case, free of any Liens and Liabilities.
 
(b)           The Parent is permitted to keep copies of such financial,
accounting and tax records of the Company as it deems appropriate.  Purchaser
and the Company shall make available to the Parent such additional financial,
accounting and tax records for the period prior to the Closing Date as the
Parent shall reasonably request.
 
(c)           Together with each quarterly payment of a Section 1.2(a)(ii)
payment, Purchaser shall furnish the Parent with such financial and accounting
records of the Company as Parent may reasonably request to enable it to
ascertain the accuracy of the payments of the Variable Portion of the Purchase
Price.  The Purchaser shall have such rights with respect to the payment as set
forth in Section 1.2(a)(ii) as are set forth in Appendix 2.3 hereto.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AND PARENT
 
The Parent hereby represents and warrants to Purchaser as follows:
 
3.1           Organization and Qualification.
 
(a)           AMK and Parent are corporations duly organized, validly existing
and in good standing under the Laws of the States of Connecticut and Nevada,
respectively.  AMK is duly qualified and in good standing as a foreign
corporation in each of the jurisdictions set forth in Section 3.1(a)-1 of the
Disclosure Letter.  AMK is qualified in all jurisdictions where such
qualification is necessary.  AMK has furnished to Purchaser a complete and
correct copy of AMK’s certificate of incorporation and by-laws, each as amended
or restated, as of the date hereof (the “AMK Charter Documents”).  The minute
books, stock ledgers and stock transfer records of AMK have been furnished by
the Parent to the Purchaser for review.  Except as set forth on Section 3.1(a)-2
of the Disclosure Letter, such minute books contain the minutes of all meetings
of the shareholder and board of directors of AMK and copies of all actions taken
by consent of the shareholder and directors of AMK.  Except as set forth in
Section 3.1(a)-3 of the Disclosure Letter, all such meetings were duly called
and held, and a quorum was present and acting throughout each such meeting, and
all such consents were duly executed by all parties thereto.  Except as set
forth in Section 3.1(a)-4 of the Disclosure Letter, such stock ledgers and stock
transfer records reflect all issuances and registrations of transfer of all
shares of capital stock of AMK, and the certificates representing all canceled
shares of capital stock have been returned to the stock ledger. AMK is not in
violation of any of the provisions of the AMK Charter Documents.
 
(b)           AMK has authorized capital stock consisting solely of 1,000 shares
of common stock, par value $0.001 per share, of which one hundred and one (101)
shares are issued and outstanding, and all of which are duly authorized, validly
issued, fully paid, non-assessable, and were issued in compliance with all
federal and applicable state securities laws.  The shares of the Common Stock of
AMK outstanding are owned by the Parent free and clear of all liens other than
the lien imposed by the Amended and Restated Revolving Credit, Term Loan and
Security Agreement among the Parent, its affiliates and PNC Bank, NA.  No person
to whom any share was issued and no person claiming through any such person has
any claim against AMK in respect of any such issuance, including any claim based
upon an alleged misstatement of fact in connection with such issuance or an
omission to state a material fact necessary to make the statements of fact
stated in connection with such issuance not misleading.   There are no
outstanding offers, options, warrants, rights, calls, commitments, obligations
(verbal or written), conversion rights, plans or other agreements (conditional
or unconditional) of any character providing for or requiring the sale, purchase
or issuance of any shares of capital stock or any other securities of AMK.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           AIGP is a limited liability company duly organized, validly
existing and in good standing under the Laws of Poland.  AIGP is duly qualified
and in good standing as a foreign corporation in each of the jurisdictions set
forth in Section 3.1(a)-1 of the Disclosure Letter, which constitute all of the
jurisdictions where such qualification is necessary.  AIGP has furnished to
Purchaser a complete and correct copy of AIGP’s [organization documents], each
as amended or restated, as of the date hereof (the “AIGP Charter
Documents”).  The minute books, stock ledgers and stock transfer records of AIGP
have been furnished by the Parent to the Purchaser for review.  Except as set
forth on Section 3.1(a)-2 of the Disclosure Letter, such minute books contain
the minutes of all meetings of the shareholder and board of directors of AIGP
and copies of all actions taken by consent of the shareholder and directors of
AIGP.  Except as set forth in Section 3.1(a)-3 of the Disclosure Letter, all
such meetings were duly called and held, and a quorum was present and acting
throughout each such meeting, and all such consents were duly executed by all
parties thereto.  Except as set forth in Section 3.1(a)-4 of the Disclosure
Letter, such stock ledgers and stock transfer records reflect all issuances and
registrations of transfer of all shares of capital stock of AIGP, and the
certificates representing all canceled shares of capital stock have been
returned to the stock ledger. AIGP is not in violation of any of the provisions
of AIGP Charter Documents.
 
(d)           AIGP has authorized capital stock consisting solely of ten (10)
shares (the “AIGP Stock”) , of which ten (10) shares are issued and outstanding,
and all of which are duly authorized, validly issued, fully paid,
non-assessable, and were issued in compliance with all Laws.  The AIGP Stock
outstanding is owned by AMK free and clear of all liens other than the lien
imposed by the Amended and Restated Revolving Credit, Term Loan and Security
Agreement among the Parent, its affiliates and PNC Bank, NA.  No person to whom
any share was issued and no person claiming through any such person has any
claim against AIGP in respect of any such issuance, including any claim based
upon an alleged misstatement of fact in connection with such issuance or an
omission to state a material fact necessary to make the statements of fact
stated in connection with such issuance not misleading.   There are no
outstanding offers, options, warrants, rights, calls, commitments, obligations
(verbal or written), conversion rights, plans or other agreements (conditional
or unconditional) of any character providing for or requiring the sale, purchase
or issuance of any shares of capital stock or any other securities of AIGP.
 
(e)           AMK Technical Services is a “doing business as” name of AMK and
all references to AMK Technical Services herein shall be considered a reference
to and binding on AMK
 
3.2           No Violation.
 
(a)           The execution, delivery and performance by the Company of this
Agreement and any other instrument or document executed and delivered hereunder
by the Company (a) does not conflict with the AMK Charter Documents or the AIGP
Charter Documents, (b) does not violate any Law or Order applicable to the
Company or the Company Assets, (c) does not result in the creation or imposition
of any Lien on the Company Assets, and (d) except as set forth in Section 3.2(a)
of the Disclosure Letter does not result in a breach of or constitute a default
(or an event which with the passage of time or giving of notice, or both, would
constitute a default) under, or cause or permit the acceleration of the maturity
of or give rise to any right of termination, cancellation, imposition of fees or
penalties under, any Contract to which the Company is a party or by which the
Company, or any of the Company Assets, may be bound.  No notice to, filing with,
or Consent of, any Regulatory Authority is necessary for the consummation of the
transactions contemplated in this Agreement.
 
(b)           The execution, delivery and performance by the Parent of this
Agreement and any other instrument or document executed and delivered hereunder
by the Parent (a) does not conflict with the Parent’s organizational documents
(b) does not violate any Law or Order applicable to the Parent or the Parent’s
assets, (c) does not result in the creation or imposition of any Lien on
the  Parent’s assets, and (d) except as forth in Section 3.2(b) of the
Disclosure Letter does not result in a breach of or constitute a default (or an
event which with the passage of time or giving of notice, or both, would
constitute a default) under, or cause or permit the acceleration of the maturity
of or give rise to any right of termination, cancellation, imposition of fees or
penalties under, any contract to which the Company or the Parent is a party or
by which the Parent, the Company or any of their respective assets, may be
bound.  No notice to, filing with, or Consent of, any Regulatory Authority is
necessary for the Parent’s consummation of the transactions contemplated in this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
3.3           Authorization; Validity; Enforceability.
 
The Company and the Parent have the power to execute, deliver and perform their
respective obligations under this Agreement.  The Purchase Documents have been
duly executed and delivered, and constitute legal, valid and binding obligations
of the Company and the Parent, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable equitable
principles (whether applied in a proceeding at law or in equity) or by
bankruptcy, insolvency, reorganization, moratorium, or similar Laws affecting
creditors’ rights generally, by the exercise of judicial discretion in
accordance with general equitable principles, and by equitable defenses that may
be applied to the remedy of specific performance.
 
3.4           Compliance with Laws; Permits and Orders.
 
The Company is not engaging in any activity or omitting to take any action that
is or creates a violation of any Law.  The Company possesses all Permits
necessary for the lawful operation of its business as presently conducted and is
in compliance with all such Permits and all applicable Laws and Orders issued by
any court or Regulatory Authority and all such Permits will remain in full force
and effect after the consummation of the transactions contemplated herein.   No
event has occurred or circumstance exists that (with or without notice or lapse
of time) (i) may constitute or result in a violation by the Company of any Law,
or (ii) may give rise to any obligation on the part of the Company to undertake,
or to bear all or any portion of the cost of, any remedial action of any
nature.  The Company has not received any notice or other communication (whether
oral or written) from any Regulatory Authority or any other Person regarding any
actual, alleged, possible, or potential violation of, or failure to comply with,
any Law.
 
3.5           Books and Records.
 
The books, accounts and other records of the Company, all of which have been
made available to Purchaser, are complete and correct in all material respects
and have been maintained in accordance with sound business practices appropriate
for the applicable type of books, accounts or records.
 
3.5A        Financial Statements.
 
Attached hereto as Section 3.5A of the Disclosure Letter are true and complete
copies of the Financial Statements.  The Financial Statements:  (a) are correct
and complete in all material respects and have been prepared in accordance with
the books of account and records of the Company; (b) fairly present, and are
true, correct and complete statements in all material respects of the Company’s
financial condition and the results of its operations and cash flows at the
dates and for the periods specified in such statements; and (c) have been
prepared in accordance with GAAP, except for the absence of required footnotes,
consistently applied during the years reflected therein.
 
3.6           Liabilities.
 
As of the Effective Date, the Company will have no Liabilities other than the
Permitted Liabilities and there will be no Lien or other encumbrance on the
assets of the Company, that is not a Permitted Encumbrance or disclosed in
Section 3.6 of the Disclosure Letter (“Undisclosed Liabilities”), and the
Company does not have Knowledge of any basis for or threat of an assertion
against the Company of any Undisclosed Liability.
 
3.7           Absence of Certain Changes.
 
(a)           Since December 31, 2016 (the “Cutoff Date”), the Company has used
commercially reasonable efforts to preserve the Business intact, to keep
available to the Company the services of all current officers and employees of
the Company and to preserve the goodwill of the suppliers, customers, employees
and others having business relations with the Company as of such date. Since the
Cutoff Date, the Company has conducted its Business in the ordinary course, has
maintained its rates and charges without reduction and has maintained its assets
and properties in at least as good order and condition as existed on such date,
ordinary wear and tear excepted.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth in Section 3.7(b) of the Disclosure Letter,
since the Cutoff Date, the Company has not: (i) suffered any adverse change in,
or the occurrence of any events which, individually or in the aggregate, has or
have had, or might reasonably be expected to have, a Material Adverse Effect on
the Business; (ii) incurred damage to or destruction of any of the Company
Assets individually or in the aggregate having a replacement cost in excess of
$50,000, whether or not covered by insurance; (iii) incurred any obligation or
liability (fixed or contingent) not in the Ordinary Course of Business in excess
of $50,000; (iv) written off as uncollectible any accounts receivable or any
portion thereof, except for write-downs, write-ups, and write-offs in the
Ordinary Course of Business, none of which is material in amount; (v) encumbered
any of the Company Assets with any Liens in addition to Liens in existence as of
the Cutoff Date other than Permitted Encumbrances; (vi) sold, transferred or
leased any asset that would otherwise have been included in the Company Asset
individually having a replacement cost in excess of $20,000, or canceled or
compromised any debt or material claim, except in the ordinary course of
business; (vii) sold, assigned, transferred or granted any rights under or with
respect to any licenses, agreements, patents, inventions, trademarks, trade
names, copyrights or formulae or with respect to know-how or any other
intangible asset; (viii) amended or terminated any Contracts which otherwise
would have been provided to Purchaser in respect of the Personnel or set forth
in Schedule 3.13(a); (ix) waived or released any other rights of material value
to the Company; (x) declared or paid any dividend on its capital stock, or set
apart any money for distribution to or for Parent; (xi) compromised any account
receivable or any portion thereof for less than the face amount thereof;
(xii) redeemed any portion of its capital stock; (xiii) entered into, or amended
the terms of, any employment or consulting agreement; or (xiv) entered into any
transactions not in the Ordinary Course of Business which would, individually or
in the aggregate, materially adversely affect the Business.
 
3.8           Ownership of Company Assets.
 
Except as set forth in Section 3.8 of the Disclosure Letter, the Company has
good and indefeasible or marketable, as appropriate, title to, or a valid
leasehold interest in, or a valid license to use, the Company Assets. The
Company Assets constitute all of the assets necessary for the operation of the
Business and are in the aggregate, in good condition and state of repair,
reasonable wear and tear and normal depreciation excepted.
 
3.9           Accounts Receivable and Accounts Payable.
 
Section 3.9 of the Disclosure Letter contains a complete and accurate aged list
of all accounts receivable and accounts payable of the Company as of the close
of business on December 31, 2016.  All accounts receivable shown on Section 3.9
of the Disclosure Letter represent, and all accounts receivable on the Closing
Date will represent, sales actually made or services actually performed in the
Ordinary Course of Business in bona fide transactions completed in accordance
with the terms and provisions contained in any documents relating thereto, and
will not be subject to any defenses, counterclaims, or rights of setoff other
than those arising in the Ordinary Course of Business and for which adequate
reserves will have been established and are fully collectible to the extent not
reserved for in the balance sheet on which they are shown.
 
3.10        Personal Property.
 
(a)           Section 3.10(a) of the Disclosure Letter contains (i) a true and
correct list and a description (including serial number, vehicle registration,
tag number and location) of all vehicles owned by the Company and those leased
by the Company, (ii) a true and correct list of all other Equipment and other
capitalized assets owned by the Company; and (iii) a summary of all other items
of personal property owned by the Company.
 
(b)           The Company has good and transferable title to all of its
Equipment, vehicles, and other items of owned personal property free and clear
of all Liens, other than Permitted Encumbrances and other than as disclosed on
Section 3.10(b) of the Disclosure Letter, all of which shall be removed prior to
Closing, other than those included for purposes of calculating Adjusted Working
Capital.  Copies of all documents evidencing Liens disclosed on Section 3.10(b)
of the Disclosure Letter have been provided to Purchaser.  Except as forth in
Section 3.10(b) of the Disclosure Letter, the sale of the Purchased Shares to
the Purchaser will not cause a Default under any Contract or Permitted
Encumbrance.
 
(c)           Section 3.10(c)-1 of the Disclosure Letter contains a list of all
leases for vehicles, Equipment or other items of personal property leased by the
Company.  True and correct copies of each lease listed on Section 3.10(c)-1 of
the Disclosure Letter and any amendments, extensions, and renewals thereof have
been provided to Purchaser.  Each of the leases described on Section 3.10(c)-1
of the Disclosure Letter is in full force and effect and there are no existing
Defaults by the Company or, to the Knowledge of the Parent or the Company, any
other party to such lease.  No rights of the Company under such leases have been
assigned or otherwise transferred as security for any obligation of the
Company.  Except as described on Section 3.10(c)-2 of the Disclosure Letter, no
Third Party consents are required as a result of the transactions contemplated
by this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
3.11        Inventories.
 
(a)           All inventory included in the computation of the Adjusted Working
Capital as of the Effective Date (“Inventory”), (i) at the Effective Date will
be located on the Premises, other than certain work-in-progress Inventory that,
in the Ordinary Course of Business, is located offsite with subcontractors or
otherwise, (ii) has been or will be acquired by the Company only in bona fide
transactions entered into in the Ordinary Course of Business, (iii) is of good
and merchantable quality except to the extent adequately reserved for in the
Balance Sheet and the work papers underlying the Closing Statement, (iv) is not
now and at the Closing Date will not be subject to any write-down or write-off
in excess of the reserves established, and (v) is valued at the lesser of cost
or net realizable market value, with appropriate adjustments for obsolete,
damaged, discontinued and slow moving Inventory in accordance with GAAP.  Except
as described in Section 3.11 of the Disclosure Letter, the Company has now and
on the Closing Date will have valid legal title to its Inventory free and clear
of any Liens, other than Permitted Encumbrances and Liens disclosed on Section
3.10(b) of the Disclosure Letter.  The Company has no obligation with respect to
the return of Inventory in the possession of wholesalers, retailers, or other
customers. The Inventory is adequate and appropriate for the conduct of the
business of the Company as it is currently being conducted.  Inventory levels
are not in excess of the normal operating requirements of the Company in the
Ordinary Course of Business.
 
(b)           All finished goods Inventory has been manufactured in conformity
with all applicable contractual commitments and all express and implied
warranties.  Section 3.11(b)-1 of the Disclosure Letter includes copies of the
Company’s standard terms and conditions of sale.  Unless otherwise described in
Section 3.11(b)-1 of the Disclosure Letter , no product manufactured, sold,
leased, or delivered by the Company is subject to any guaranty, warranty or
other indemnity beyond the applicable standard terms and conditions of sale set
forth in Section 3.11(b)-1 of the Disclosure Letter.  Section 3.11(b)-2 of the
Disclosure Letter contains a list of all pending warranty claims.
 
(c)           Except as set forth in Schedule 3.11(c) of the Disclosure Letter,
in respect of any item included in Inventory as of the Closing Date which is the
subject of a contract or purchase order providing for a fixed priced, the
portion of the purchase price received to date by the Company plus the amount
included in accounts receivable or inventory (work in progress), represents an
equitable allocation of the price for such item based on the costs incurred by
the Company with respect to the production of such item to date and the costs
reasonably anticipated by the Company that remain to be incurred to complete
such item.
 
3.12        Personnel and Labor Matters.
 
(a)           Section 3.12(a)-1 of the Disclosure Letter contains a list of the
names of all Company personnel anticipated to be employed by the Company as of
the Effective Date and their location of employment (collectively, “Personnel”).
 The Company has provided to Purchaser a copy of all written agreements between
the Company and any Personnel and, in the case of those persons whose agreements
are not in writing, the Company has provided Purchaser with a summary of the
material terms of such agreements, and all of such written and oral agreements
are included in the Contracts referenced on Section 3.12(a)-2 of the Disclosure
Letter.  Except as reflected in written agreements provided to Purchaser, all
employees are employed on an at-will basis.  Section 3.12(a)-2 of the Disclosure
Letter identified each Person that has received an IRS Form 1099 from the
Company within the last three years from the date of this Agreement.
 
(b)           To the Knowledge of Parent or the Company, except as set forth in
Section 3.12(b) of the Disclosure Letter, none of the individuals listed on
Section 3.12(a)-1 of the Disclosure Letter is a party to, or is otherwise bound
by, any agreement or arrangement, including any confidentiality, noncompetition,
or proprietary rights agreement, between such individual and any other Person
that in any way materially adversely affects or will affect (i) the performance
of his or her duties to the Company, whether as an employee or otherwise, or to
the customers of the Company, or (ii) the ability to conduct the Business.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           The Company is not (i) a party to, and does not have any
obligation pursuant to any agreement, collective bargaining or otherwise, with
any party regarding the rates of pay or working conditions of any of the
Personnel, or (ii) obligated under any Contract, Order or Law to recognize or
bargain with any labor organization or union on behalf of such Personnel.  There
are no pending or, to the Knowledge of the Company, threatened Labor
Claims.  The Company is not liable for any unpaid wages, bonuses, or commissions
(other than those not yet due) or any Tax, penalty, assessment, or forfeiture
for failure to comply with any of the foregoing.  There is no outstanding
policy, practice, plan, agreement or arrangement with respect to severance
payments with respect to any Personnel or former employee.
 
(d)           Except as set forth in Section 3.12(d)-1 of the Disclosure Letter,
the Company has complied with all Laws relating to the employment of labor to
the extent relating to the Business, including provisions thereof relating to
wages, hours, equal opportunity, collective bargaining, workers’ compensation
and the payment of social security and other Taxes and unlawful discrimination
and harassment.  Except as set forth in Section 3.12(d)-2 of the Disclosure
Letter, there are, and during the past three (3) years there have been, no legal
actions against the Company alleging any unfair labor practices, minimum wage or
overtime or equal pay violations, occupational safety and health violations,
wrongful discharge or unfair dismissal claims, employee grievances,
discrimination claims, claims arising out of any alleged failure to properly
inform or consult employees or their representatives, workers’ compensation
claims or claims relating to unpaid wages or other compensation due to any
personnel of the Company, and, to the Company’s Knowledge, none have been
threatened nor is there any reasonable basis therefore.  No notice has been
received by the Company within the past three (3) years of the intent of any
federal, state, local or foreign agency responsible for the enforcement of labor
or employment laws to conduct an investigation of the Company, and, to the
Company’s Knowledge, no such investigation is in progress.  The Company has not
incurred any liability, and no facts exist that would be likely to give rise to
any liability, in connection with the classification by the Company of any
individual as an independent contractor.
 
(e)           There are no outstanding orders or charges against the Company
under any occupational health or safety legislation and, to the Company’s
Knowledge, none have been threatened.  All levies, assessments and penalties
made against the Company related to the Business pursuant to all applicable
workers compensation legislation as of the date hereof have been paid.
 
(f)           Each individual currently employed by the Company has presented
legal proof of his or her identity and authorization to work in the relevant
jurisdiction for such the Company and is either (i) a citizen of the relevant
jurisdiction or lawful permanent resident entitled to work or (ii) a
nonimmigrant possessing a current, valid authorization issued by U.S.
Citizenship and Immigration Services (or equivalent foreign border control
agency) permitting employment by the Company.
 
(g)           The Company has taken reasonable measures to protect its trade
secrets and intellectual property, including, without limitation, causing all
Personnel to execute a non-disclosure agreement and an assignment of rights to
all inventions agreement in favor of the Company.
 
3.13        Contracts.
 
(a)           Schedule 3.13(a) attached hereto contains a true and correct list
of all Contracts, oral or written, to which the Company is party as of the date
hereof and, in the case of oral Contracts, a description of the material terms
thereof, provided, however a Contract need not be listed on Schedule 3.13(a) if
it (i) concerns the employment of Personnel, (ii) involves the payment or
receipt of no more than $25,000, or (iii) can be terminated solely by the
Company on no more than 30 days’ notice without liability to the Company of more
than $10,000.
 


(b)           Each of the Contracts is in full force and effect and there exists
no Default under any Contract by the Company or, to the Knowledge of the Company
and Parent, any other party to such Contracts or any event which, with the
passage of time, will create a Default thereunder by the Company or, to the
Knowledge of the Company and Parent, any other party to such Contracts.  Except
as set forth in Section 3.13(b) of the Disclosure Letter, no consent of any
party to the Contracts is required as a result of the transactions contemplated
by this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           The Company has not received notice (written or oral) of any
threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Contract.
 
(d)           Except as indicated on Section 3.13(d)-1 of the Disclosure Letter,
no Related Person of the Company has or had any material interest in any
property (whether real, personal or mixed and whether tangible or intangible)
used in or pertaining to the Business.  Except as disclosed in Section 3.13(d)-2
of the Disclosure Letter, the Company does not have nor does any Related Person
of the Company own, or has ever owned, of record or as a beneficial owner, a
material equity interest or any other material financial or profit interest in
any Person that has had business dealings or a material financial interest in
any transaction with the Company. Except as set forth in Section 3.13(d)-3 of
the Disclosure Letter, no Related Person of the Company is a party to any
Contract with, or has any claim or right against, the Company.
 
3.14        Intellectual Property.
 
(a)           Section 3.14(a) of the Disclosure Letter sets forth a complete
list of all of the following types of Intellectual Property Rights owned by the
Company:  (i) patents and patent applications; (ii) trademark and service mark
registrations and registration applications; (iii) unregistered trademarks and
service marks used in the Business; (iv) Internet domain name registrations; (v)
copyright registrations and renewals thereof and applications for registration
of copyrights; and (vii) trade names and corporate names.  Except for know-how
and other rights protected under common law, the Intellectual Property Rights
referred to in the preceding sentence are all rights necessary for the operation
of the Business as conducted as of the date hereof.
 
(b)           Except as set forth in Section 3.14(b) of the Disclosure Letter
and except for off-the-shelf computer software used in the Ordinary Course of
Business, the Company does not use Intellectual Property that is owned by, or is
licensed from, a Third Party.
 
(c)           Except as set forth in Section 3.14(c) of the Disclosure Letter,
to the Company’s Knowledge, no Computer Software or process of the Company has
manifested significant operating problems, other than such problems that are
correctable in the Ordinary Course of Business.
 
(d)           The Company has complied with all privacy regulations as mandated
by Law and/or as required by relevant Third Parties.
 
(e)           No Litigation is pending or, to the Knowledge of the Company,
threatened, and the Company has not received any notice that the Company has
infringed upon or its business conflicts with any rights claimed by any Third
Party.
 
3.15        Litigation.
 
Except as set forth in Section 3.15 of the Disclosure Letter, there is no
Litigation pending or, to the Knowledge of the Company or Parent, threatened
against the Company, at law or in equity, or before or by any Regulatory
Authority. The Company is not a party to or bound by any Order that affects the
Business.
 
3.16        Real Property; Environmental Matters.
 
(a)           The Real Property, including buildings located at 283 Sullivan
Avenue, South Windsor, Connecticut 06074 currently occupied by the Business,
constitutes all of the real property necessary for the operation of the
Business.  The Company has a leasehold interest in the Real Property through its
affiliated entity and enjoys peaceful and undisturbed possession of the Real
Property free and clear of all Liens other than Permitted Encumbrances.  The
Real Property has no defects which could materially impair the day to day use
thereof for the conduct of the Business as currently conducted.  To the
Company’s Knowledge, the current use of the Real Property is authorized under
town planning and zoning law free from any conditions prejudicial to the
carrying out of the Business; and no violations, notices or complaints have been
received in relation to the Real Property from any Governmental Body or other
party.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth in Section 3.16(b) of the Disclosure Letter,
(i) the Company is in compliance with all applicable Environmental Laws; (ii) to
the extent the Company has transported, stored and disposed of any Hazardous
Materials upon real property owned or leased by it, such activities have been in
compliance with applicable Environmental Laws; (iii) there has not occurred, nor
is there presently occurring, a Release of any Hazardous Materials by or caused
by the Company on, into or beneath the surface of any parcel of real property in
which the Company has an ownership interest or any leasehold interest in
violation of applicable Environmental Laws; (iv) to the Knowledge of the
Company, the Company has not transported or disposed of, or allowed or arranged
for any third parties to transport or dispose of, any materials to or at a site
which, pursuant to CERCLA, has been placed on the National Priorities List; (v)
the Company has not received written notice that the Company is a potentially
responsible party for a federal or state environmental cleanup site or for
corrective action under RCRA; and (vi) the Company has not undertaken at the
request of any federal, state or local Governmental Body (or been requested in
writing by any federal, state or local Governmental Body to undertake) any
response actions pursuant to any Environmental Law.
 
3.17        Insurance.
 
The Company maintains no policies of insurance.  Section 3.17-1 of the
Disclosure Letter lists all policies of insurance maintained by Parent under
which the Company is a named insured.  There are no unsatisfied written
requirements imposed or made by any of Parent’s current insurance companies with
respect to current policies covering any of the Company Assets, or by any
Governmental Body requiring or recommending, with respect to any of the Company
Assets, that any repairs or other work be done on or with respect to, or
requiring or recommending any equipment or facilities be installed on or in
connection with, any of the Company Assets.  Section 3.17-2 of the Disclosure
Letter sets forth a correct and complete list for the three-year period ending
on the Closing Date, of (i) all accidents, casualties or damage occurring on or
to the Company Assets or relating to the Business which resulted in claims
individually or in the aggregate in excess of $50,000, and (ii) claims for
product liability, damages, contribution or indemnification and settlements
(including pending settlement negotiations) resulting therefrom which
individually or in the aggregate are in excess of $50,000. As of the Estimate
Determination Date there are no disputes with underwriters of any insurance
policies or bonds maintained by the Company.
 
3.18        Employee Benefit Plans.
 
(a)           Section 3.18(a) of the Disclosure Letter sets forth a true,
complete and correct list of all plans, programs, policies, arrangements and
agreements that the Company, Parent or any ERISA Affiliate (as defined below)
maintains, has ever maintained or contributed to, or has entered into or is
obligated under with respect to personnel of the Company that provides or
promises retirement benefits, deferred compensation, welfare benefits, fringe
benefits or equity compensation for any employee of the Company and/or their
eligible dependents (collectively, the “Employee Benefit Plans”).  For purposes
of this Agreement, the term “ERISA Affiliate” means, with respect to the Company
and Parent, any corporation, trade or business which, together with the Company
or Parent, is a member of a controlled group of corporations or a group of
trades or businesses under common control within the meaning of Sections 414(b),
(c), (m) or (o) of the Code.
 
(b)           With respect to each Employee Benefit Plan, the Company has
provided Purchaser with a true and complete copy of the Employee Benefit Plan
document and the summary plan description thereof, if applicable, or, if no such
document or summary exists, a written description of such Employee Benefit Plan.
 
(c)           Each Employee Benefit Plan is, and has been at all times,
administered and operated in compliance with its terms and all statutes, orders
or governmental rules or regulations, including but not limited to the Employee
Retirement Income Security Act of 1974, as amended and the regulations
promulgated thereunder (“ERISA”) and the Code, and any and all collective
bargaining agreements and other contracts. With respect to the Employee Benefits
Plans, to the Knowledge of the Company and Parent, no event or conduct has
occurred that could result in the imposition on the Company of any excise Tax
under Sections 4971 through 4980B of the Code or any civil liability under
Section 502(i) of ERISA. To the Company’s and Parent’s Knowledge, the
requirements of Part 6 of Subtitle I of ERISA and Section 4980B of the Code and
the regulations promulgated thereunder (“COBRA”), including COBRA’s notice and
disclosure obligations to eligible employees, have been met in all material
respects with respect to each Employee Benefit Plan to the extent COBRA is
applicable to such Employee Benefit Plan.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Each Employee Benefit Plan that is intended to be tax-qualified
under the Code is so qualified and has received a favorable determination letter
from the IRS with respect to the qualification and tax-exempt status of the
Employee Benefit Plan and nothing has occurred (or failed to occur) since the
receipt of such determination letter to cause the loss of the Employee Benefit
Plan’s qualification and tax-exempt status and such Employee Benefit Plan has
been amended in form for compliance with current law.
 
(e)           Neither Company, Parent, nor any ERISA Affiliate  contributes to,
has an obligation to contribute to, or has any liability with respect to  a
multiemployer plan (within the meaning of Section 3(37) of ERISA) or an
“employee pension benefit plan” (within the meaning set forth in Section 3(2) of
ERISA) that is subject to the requirements of Section 412 of the Code or Title
IV of ERISA.  The Company, Parent and its ERISA Affiliates have never incurred
any withdrawal liability relating to a multiemployer plan and do not reasonably
expect to incur any withdrawal liability relating to a multiemployer plan.
 
(f)           All required reports and descriptions of the Employee Benefit
Plans (including IRS Form 5500 Annual Reports and Summary Plan Descriptions)
have been appropriately and timely filed and distributed.  All notices required
by ERISA, the Code or any other state or federal law, ruling or regulation with
respect to the Employee Benefit Plans have been appropriately filed, and all
contributions to the Plans for all periods ending on or before the Closing
(including periods from the first day of the current plan year to Closing) will
be made prior to Closing by the Company in accordance with past practice and the
recommended contribution in the applicable actuarial report.  All insurance
premiums (including premiums to the Pension Benefit Guaranty Corporation) have
been paid in full in a timely manner.
 
(g)           No prohibited transactions (as defined in Section 406 of ERISA or
Section 4975 of the Code) or reportable events (as defined in Section 4043 of
ERISA) have occurred with respect to the Employee Benefit Plans.
 
(h)           All contributions due to the Employee Benefit Plans on or before
the Closing Date will be made prior to the Closing Date by the Company.  The
minimum funding requirements of Section 412 of the Code or Section 302 of ERISA
have always been satisfied, as applicable.
 
(i)           No action, suit, grievance, arbitration or other manner of
litigation, or claim with respect to the Employee Benefit Plans or the assets
thereof (other than routine claims for benefits made in the ordinary course of
plan administration for which plan administrative review procedures have not
been exhausted) are pending or, to the knowledge of the Parent or the Company,
threatened or imminent against or with respect to the Employee Benefit Plans,
the Company or any fiduciaries (as defined in Section 3(21) of ERISA) of the
Employee Benefit Plans (including any action, suit, grievance, arbitration or
other manner of litigation, or claim regarding conduct which allegedly
interferes with the attainment of rights under an Employee Benefit Plan); and
neither the Company nor the Parent have knowledge of any facts which would give
rise to or could give rise to any such action, suit, grievance, arbitration or
other manner of litigation or claim.
 
(j)           Except as expressly provided herein or as set forth in Section
3.18(e) of the Disclosure Letter,  the Company does not have any stock purchase
plan, stock option plan,  phantom stock plan, deferred compensation plan,
severance plan (or any similar arrangement), whether or  not subject to ERISA.
 
(k)           The Company has no retiree health plan obligations (other than
COBRA).  Further, neither the Company nor any ERISA Affiliate has now or at any
time within the previous six years contributed to, sponsored or maintained any
multiple employer welfare arrangement within the meaning of Section 3(40) of
ERISA.
 
(l)           Each Employee Benefit Plan that is subject to Section 409A of the
Code has been administered in compliance with its terms and the operational and
documentary requirements of Section 409A of the Code and all applicable
regulatory guidance (including notices, rulings and proposed and final
regulations) thereunder. The Company does not have any obligation to gross up,
indemnify or otherwise reimburse any individual for any excise taxes, interest
or penalties incurred pursuant to Section 409A of the Code.  None of the
payments contemplated by the Plans would, in the aggregate, constitute excess
parachute payments (as defined in Section 280G of the Code) and neither the
execution, delivery or performance of this Agreement would accelerate the
payment, vesting or funding of benefits under any of the Plans.
 
 
12

--------------------------------------------------------------------------------

 
 
(m)           Except as expressly provided herein or as set forth in Section
3.18(e) of the Disclosure Letter, neither the execution and delivery of this
Agreement nor the consummation of the transaction contemplated hereby will
entitle any Personnel to severance or any similar payment to be paid by
Purchaser.
 
(n)           The Company and Parent and each Plan that is a “group health plan”
as defined in Section 733(a)(1) of ERISA (a “Company Health Plan”) (i) is
currently in compliance with the Patient Protection and Affordable Care Act,
Pub. L. No. 111-148 (“PPACA”), the Health Care and Education Reconciliation Act
of 2010, Pub. L. No. 111-152 (“HCERA”), and all regulations and guidance issued
thereunder (collectively, with PPACA and HCERA, the “Healthcare Reform Laws”)
and (ii) has been in compliance with all applicable Healthcare Reform Laws since
March 23, 2010. No event has occurred, and no condition or circumstance exists,
that could reasonably be expected to subject the Company, Parent or any Company
Health Plan to penalties or excise taxes under Sections 4980D, 4980H, or 4980I
of the Code or any other provision of the Healthcare Reform Laws.  The Company
maintains sufficient documentation to comply with the reporting requirements
under Section 6055 and 6056 of the Code, except as would not reasonably be
expected to result in material liability to the Company.
 
(o)           The Company has complied in all material respects with all
applicable federal and state employment laws, including, but not limited to, the
Family and Medical Leave Act of 1993, the Americans with Disabilities Act of
1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act of 1990, the National Labor Relations Act, the Pregnancy
Discrimination Act of 1978, all applicable civil rights acts, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Worker Adjustment
and Retraining Notification Act and all rules and regulations established by the
Occupational Health and Safety Administration and the Equal Employment
Opportunity Commission and the Sarbanes-Oxley Act of 2002.
 
3.19        Taxes.
 
(a)           All Tax Returns required to be filed by or on behalf of the
Company, or any consolidated group of which the Company is a part, have been
duly and timely filed with the appropriate Taxing Authority in all jurisdictions
in which such Tax Returns are required to be filed (after giving effect to any
valid extensions of time in which to make such filings).  All such Tax Returns
were correct and complete (i) in all respects in so far as they relate to
Company and (ii) in all material respects in so far as they do not relate to
Company.  All Taxes payable by or on behalf of the Company or by the
consolidated group of which the Company is a member have been fully and timely
paid (whether or not shown on any Tax Return).  With respect to any period for
which Tax Returns of or relating to the Company have not yet been filed or for
which Taxes are not yet due or owing, the Company has made sufficient accruals
for such Taxes on the face of the most recent balance sheet included in the
Financial Statements of the Company and on its books and records.  All required
estimated Tax payments sufficient to avoid any underpayment penalties have been
made by or on behalf of the Company.  Except as set forth in Section 3.19(a) of
the Disclosure Letter no basis exists for the imposition of additional Taxes by
any Taxing Authority on the Company or any member of the consolidated group of
which the Company is a member.
 
(b)           The Company has complied with all applicable Laws relating to the
payment and withholding of Taxes and has duly and timely withheld and paid over
to the appropriate Taxing Authority all amounts required to be so withheld and
paid under all applicable Laws and all Forms W-2 and 1099 (and all similar forms
in Poland) required with respect thereto have been properly completed and timely
filed.
 
(c)           No claim has been made by a Taxing Authority in a jurisdiction
where the Company does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction and no basis exists for such a claim.
 
(d)           All deficiencies asserted or assessments made as a result of any
examinations by any Taxing Authority of the Tax Returns of the Company have been
fully paid or provided for on the books and records and the Financial Statements
of the Company, and there are no other audits or investigations by any Taxing
Authority in progress, and neither the Company nor any member of the
consolidated group of which the Company has been a part has received any notice
from any Taxing Authority that it intends to conduct such an audit or
investigation.  No issue has been raised by a Taxing Authority in any prior
examination of the Company which, by application of the same or similar
principles, could reasonably be expected to result in a proposed deficiency for
any subsequent taxable period.
 
 
13

--------------------------------------------------------------------------------

 
 
(e)           Except as set forth in Section 3.19(e) of the Disclosure Letter,
neither the Company nor any member of the consolidated group of which it is a
part has (i) requested any extension of time within which to file any Tax
Return, which Tax Return has since not been filed, (ii) granted any extension or
waived the statute of limitations for the assessment or collection of Taxes,
which Taxes have not since been paid, or (iii) granted to any Person any power
of attorney that is currently in force with respect to any Tax matter.
 
(f)           Except as set forth in Section 3.19(f) of the Disclosure Letter,
the Company is not a party to any tax sharing, allocation, indemnity or similar
agreement or arrangement (whether or not written) (“Tax Sharing Agreement”)
pursuant to which it will have any obligation to make any payments after the
Closing.  Any Tax Sharing Agreement listed in Section 3.19 of the Disclosure
Letter shall terminate as of the Closing Date and shall have no further effect
for any taxable year.
 
(g)           There are no Liens as a result of any unpaid Taxes upon any of the
assets of the Company, other than Permitted Encumbrances.
 
(h)           Except as set forth on Section 3.19(h) of the Disclosure Letter,
there is no taxable income of the Company that will be required under applicable
Tax Law to be reported by Purchaser for a taxable period beginning after the
Closing Date which taxable income was realized prior to the Closing Date.
 
(i)           The Company has not participated in any reportable transaction, as
defined in Treasury Regulation Section 1.6011-4(b)(1), or a transaction
substantially similar to a reportable transaction.
 
(j)           The Parent filed a consolidated federal income tax return with the
Company for the taxable year immediately preceding the current taxable year and
the Parent is eligible to make an election under section 338(h)(10) of the Code
(and any comparable election under state, local or foreign tax law) (the
“338(h)(10) Election”) with respect to Company.  Neither AMK or AIGP has been a
member of an Affiliated Group filing or consolidated federal income Tax Return
other than a group, the common parent of which is Parent.
 
(k)           The Parent is not a foreign person within the meaning of Section
1445(b)(2) of the Code.
 
3.20        Customers, Suppliers, Distributors and Agents.
 
(a)           The names and addresses of all clients of the Company during the
year ended December 31, 2015 and during the period of twelve months ending
December 31, 2016, who have accounted for more than ten percent (10) of the
Company’s revenues during each of those periods (each a “Principal Client”) are
set forth in Section 3.20(a) of the Disclosure Letter.
 
(b)           Except as set forth in Section 3.20(b) of the Disclosure Letter,
neither the Company nor Parent has any Knowledge that any Principal Client or
supplier to the Company whose sales to the Company represent more than 10% of
the Company’s purchases during the year ended December 31, 2015 or the period of
twelve months ending December 31, 2016 (“Principal Supplier”) will cease to
continue such relationship, or will substantially reduce the extent of such
relationship, at any time prior to or after the Closing Date.  Neither the
Company nor Parent has any Knowledge of (i) any contemplated material and
adverse modification or change in the business relationship of the Company with,
or (ii) any existing condition or state of facts which will materially adversely
affect, or has a reasonable likelihood of materially adversely affecting the
business relationship of the Company with any Principal Client or Principal
Supplier or which has prevented or will prevent the Business from being carried
on under its new ownership after the Closing in substantially the same manner as
it is currently carried on.
 
(c)           Neither the Company nor Parent has any Knowledge that the change
of ownership of the Company will materially adversely affecting the business
relationship of the Company with any Principal Client or Principal Supplier.
 
 
14

--------------------------------------------------------------------------------

 
 
3.21        Brokers and Finders.
 
The Company has not incurred any obligation or Liability to any party for any
brokerage fees, agent’s commissions, or finder’s fees in connection with the
transactions contemplated by this Agreement.
 
3.22        No Injunction
 
No Litigation, regulation, or legislation is pending or threatened which seeks
to enjoin, restrain, or prohibit Purchaser, or to obtain damages from Purchaser,
in respect of the consummation of the transactions contemplated hereby, or which
seeks to enjoin the operation of the Company or all or a material portion of the
Business, which, in the reasonable judgment of Purchaser, would make it
inadvisable to consummate the transactions contemplated by this Agreement.
 
3.23        Correctness of Representations.
 
No representation or warranty of the Company or Parent in this Agreement or the
Disclosure Letter or in any Exhibit, certificate, or Schedule attached hereto or
furnished pursuant hereto, contains any untrue statement of material fact or
omits to state any fact necessary in order to make the statements contained
therein not misleading in any material respect.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to the Company as follows:
 
4.1           Organization and Qualification.
 
Purchaser is a corporation duly organized, validly existing, and in good
standing under the Laws of the State of Ohio and has all necessary power and
authority to conduct its business and to own, lease, or operate its properties
in the places where such business is conducted and such properties are owned,
leased, or operated.
 
4.2           Authority; Validity and Binding Effect.
 
Purchaser has full power and authority to enter into each of the Purchase
Documents to which it is a party and to consummate the transactions contemplated
hereby and thereby.  The execution, delivery and performance by Purchaser of
each of the Purchase Documents to which Purchaser is a party have been duly and
validly authorized and approved by all necessary action on the part of
Purchaser.  Each of the Purchase Documents to which Purchaser is a party are the
legal, valid, and binding obligations of Purchaser enforceable against Purchaser
in accordance with their terms, except as enforceability may be limited by
applicable equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar Laws affecting creditors’ rights generally, and by the
exercise of judicial discretion in accordance with equitable
principles.  Neither the execution and delivery by Purchaser of any of the
Purchase Documents to which Purchaser is a party nor the consummation by
Purchaser of the transactions contemplated hereby or thereby will (i) violate
Purchaser’s Articles of Incorporation or Code of Regulations, (ii) violate any
provisions of Law or any Order of any court or any Regulatory Authority to which
Purchaser is subject, or by which its assets or properties are bound, or
(iii) conflict with, result in a breach of, or constitute a Default under any
Contract to which Purchaser is a party or by which its assets or properties are
bound.
 
4.3           Governmental Approval and Consents.
 
No consent, approval, or authorization of or declaration, filing, or
registration with any Regulatory Authority is required in connection with the
execution, delivery, and performance by Purchaser of this Agreement or the
consummation of the transactions contemplated hereby.
 
 
15

--------------------------------------------------------------------------------

 
 
4.4           Brokers and Finders.
 
Neither Purchaser nor any Related Person of Purchaser has incurred any Liability
to any Person for any brokerage fees, agent’s commissions, or finder’s fees in
connection with the transactions contemplated by this Agreement.
 
4.5           Correctness of Representations.
 
No representation or warranty of Purchaser in this Agreement or in any Exhibit,
certificate, or Schedule attached hereto or furnished pursuant hereto contains
any untrue statement of material fact or omits to state any fact necessary in
order to make the statements contained therein not misleading in any material
respect.
 
ARTICLE 5
COVENANTS OF THE COMPANY AND PARENT AND PURCHASER
 
5.1           Conduct of Business Until Closing Date. Except as permitted or
required hereby between the date hereof and the Closing Date the Company shall,
and the Parent shall and shall cause the Company to:
 
(a)           operate its business only in the usual, regular and ordinary
manner, and use commercially reasonable efforts to (a) preserve the present
business organization of the Company intact, (b) keep available the services of
the present employees of the Company, and (c) preserve the current
business relationships of the Company with customers, clients, suppliers,
distributors and others having business dealings with it;
 
(b)           bear the risk of loss or damage to the Company Assets and maintain
all properties, subject to normal wear and tear, necessary for the conduct of
its business;
 
(c)           maintain the books, records and accounts of the Company in the
usual, regular and ordinary manner, on the basis consistent with prior periods;
 
(d)           duly comply with all laws, rules and regulations applicable to the
conduct of its business;
 
(e)           perform all of its obligations without default, unless such
default is of no significance and could have no adverse impact on the Assets,
Shares or business of any Company;
 
(f)           not (a) amend its charter documents, (b) merge with or into,
consolidate, amalgamate or otherwise combine with, any other entity; nor (c)
change the character of the business of the Company;
 
(g)           not (a) encumber, mortgage, or voluntarily subject to lien any of
the Purchased Shares or Company Assets; (b) transfer, sell, lease, license or
otherwise dispose of any of, or any part of, the Company Assets (other than in
the ordinary course of business); (c) convey, transfer or acquire any material
asset or property to, for or on behalf of the Company other than in the ordinary
course of business; (d) enter into any arrangement, agreement or undertaking,
with respect to any of the employees of the Company relating to the payment of
bonus, severance, profit-sharing or special compensation or any increase in the
compensation payable or to become payable to any such employee or lend any money
to Parent; nor (e) incur any material fixed or contingent obligation, including,
without limitation any indebtedness for borrowed money, or enter into any other
arrangement having the economic effect of any of the foregoing;
 
(h)           not make any distributions or dividends of cash, assets or
securities, nor agree to make or make any sales of its securities including the
issuance of any additional capital stock or rights or options or contracts to
acquire, or instruments convertible into, capital stock, provided, the Company
shall be permitted to remain subject to the Amended and restated Credit
Agreement with PNC Bank, NA until the Closing Date;
 
(i)           neither modify, change nor terminate any of its material
obligations other than in the ordinary course of business, nor grant any power
of attorney with respect to the business of the Company, the Purchased Shares or
the Company Assets; and
 
 
16

--------------------------------------------------------------------------------

 
 
(j)           not grant any increase in salary payable or to become payable by
it to any employee, nor increase benefits payable to any employee under any
bonus or pension plan or other contract or commitment, in each case, other than
for historical annual increases in salary granted in the ordinary course of
business.
 
5.2           Required Approvals.
 
Each Party agrees to cooperate with each other Party and use reasonable
commercial efforts to promptly prepare and file all necessary filings and other
documents and to obtain as promptly as practicable all necessary Consents of all
Third Parties and Regulatory Authorities necessary or advisable to effectuate
the transaction contemplated hereby so as to obtain for the Company and the
Purchaser the ability to operate the Business in substantially the manner
conducted as of the date hereof.  Each Party shall have the right to review and
comment upon in advance, and to the extent practicable each will consult the
other Parties on, in each case subject to applicable Laws relating to the
exchange of information, all the information relating to Purchaser, the Parent
or the Company, as the case may be, that appears in any written materials
submitted to any Third Party or Regulatory Authority in connection with the
obtaining of any Consent necessary to consummate the transaction contemplated
hereby.  In exercising the foregoing right, each of the parties hereto shall act
reasonably and as promptly as practicable.  Each of the parties hereto agrees
that it will keep the other apprised of the status of matters relating to
completion of the transactions contemplated by this Agreement, including,
subject to applicable Laws relating to the exchange of information, promptly
furnishing the other with copies of notice or other communications received by
Purchaser, the Parent or the Company, as the case may be, from any Third Party
or Regulatory Authority with respect to the transactions contemplated hereby.
 
5.3           Covenant to Make Code § 338(h)(10) Election.
 
Purchaser and the Parent shall jointly make an election under Section 338(h)(10)
of the Code (and any comparable election under state, local or foreign tax law)
with respect to the acquisition of the Purchased Shares by Purchaser (the “Code
Section 338(h)(10) Election”). Purchaser and Parent shall cooperate fully with
each other in the making of such election. In particular, Purchaser shall be
responsible for the preparation and filing of all tax returns and forms (the
“Section 338 Forms”) required under applicable Tax Law to be filed in connection
with making the Code Section 338(h)(10) Election. Parent shall deliver to
Purchaser, within 45 days prior to the date the Section 338 Forms are required
to be filed, such documents and other forms as reasonably requested by Purchaser
to properly complete the Section 338 Forms.
 
5.4           Purchase Price Allocation.
 
(a)           Purchaser and Parent shall allocate the Purchase Price in the
manner required by Section 338 of the Code and the Treasury Regulations
promulgated thereunder.
 
(b)           Purchaser shall initially prepare a completed set of IRS Forms
8023 (and any comparable forms required to be filed under state, local or
foreign tax law) and any additional data or materials required to be attached to
Form 8023 pursuant to the Treasury Regulations promulgated under Section 338 of
the Code, and such forms shall be executed by the parties on the Closing Date.
Purchaser shall prepare all other Section 338 Forms (including without
limitation a Form 8883) and shall deliver said forms to Parent for review no
later than April 30, 2017. In the event Parent objects to the manner in which
such Section 338 Forms have been prepared, Parent shall notify Purchaser within
15 days of receipt of the Section 338 Forms of such objection, and the parties
shall endeavor within the next 15 days in good faith to resolve such dispute. If
the parties are unable to resolve such dispute within said 15 day period,
Purchaser and Parent shall submit such dispute to the Accounting Arbitrator.
Promptly, but not later than 15 days after its acceptance of appointment
hereunder, the Accounting Arbitrator will determine (based solely on
presentations of Purchaser and Parent and not by independent review) only those
matters in dispute and will render a written report as to the disputed matters
and the resulting preparation of the Section 338 Forms shall be conclusive and
binding upon the parties.
 
 
17

--------------------------------------------------------------------------------

 
 
5.5           Defense Trade Controls Letter.
 
Promptly, but no more than five (5) days after the Closing, the Parent will send
to the U.S. Department of State, Office of Defense Trade Controls Compliance, a
notification of the sale of the Company, in form satisfactory to the Purchaser,
and will promptly respond to any follow-up requests from the appropriate
officials.
 
5.6           Retention of Employees of the AMK.
 
Purchaser will cause AMK to continue to employee all personnel of AMK as of the
date hereof as employees at will.
 
ARTICLE 6
CONDITIONS PRECEDENT
 
6.1           Conditions Precedent to the Obligations of Purchaser.
 
The obligations of Purchaser pursuant to this Agreement are subject to the
satisfaction at or prior to the Closing of each of the following conditions, any
or all of which conditions may be waived by Purchaser in its sole discretion:
 
(a)           Accuracy of Representations and Warranties.  All representations
and warranties made by the Parent in this Agreement, any Schedule or Exhibit
hereto, or any certificate or instrument delivered to Purchaser or its
representatives by the Parent or Company, or their representatives, shall be
true on and as of the Closing Date with the same force and effect as though made
on and as of the Closing Date, except as affected by transactions contemplated
hereby.
 
(b)           Performance of Agreements.  The Parent and the Company shall have
performed and complied in all material respects with all covenants, obligations
and agreements to be performed or complied with by them on or before the Closing
Date pursuant to this Agreement.
 
(c)           Litigation, Etc.  No claim, action, suit, proceeding, arbitration,
investigation or hearing shall be pending or threatened against or affecting the
Company, Parent or the Purchased Shares, which (a) seeks to enjoin or prevent
the consummation of the transactions contemplated by this Agreement; (b) would
materially adversely affect the business of the Company or the ability of
Purchaser to consummate the transactions contemplated by this Agreement or to
own the Purchased Shares or to operate the business of the Company.
 
(d)           No Violations.  The Company and the Parent shall not be in
violation of any law, statute, ordinance, rule, regulation or executive order,
the enforcement of which would, individually or in the aggregate, materially
adversely affect the business of the Company; or which would individually or in
the aggregate, materially adversely affect the ability of Purchaser to
consummate the transactions contemplated by this Agreement or to own the
Purchased Shares or to operate the business of the Company.  No law, regulation
or decree shall have been proposed, adopted or promulgated, or have become
effective, the enforcement of which would materially adversely affect the
ability of Purchaser to consummate the transactions contemplated by this
Agreement or to own the Shares or to operate the business of the Company.
 
(e)           Approvals and Consents.  The Company and the Parent shall have
obtained, and Purchaser shall have received copies of, all of the approvals and
consents referred to in Section 5.2, each of which approvals and consents shall
be in full force and effect and reasonably satisfactory in form and substance to
Purchaser.
 
(f)           Parent's Certificate.  Purchaser shall have received an accurate
certificate of the Parent, dated the Closing Date, materially satisfactory in
form and substance to Purchaser, certifying as to the fulfillment of the matters
specified in Sections 6.1(a) through (e).
 
(g)           Good Standing Certificates.  Purchaser shall have received a
certificate of the office of the Secretary of State of Connecticut, dated within
10 days before the Closing Date, certifying that the records of such state
regarding the Company reflect neither a certificate of dissolution, a court
order declaring dissolution, a merger or consolidation which terminated its
existence, nor suspension of its powers, rights and privileges, and that in
accordance with the records of such state, the Company is authorized to exercise
all of its powers, rights and privileges in such state.
 
 
18

--------------------------------------------------------------------------------

 
 
(h)           Lease.  The Lease with respect to the Real Property located at 283
Sullivan Avenue, South Windsor, Connecticut shall have been assigned to and
assumed by the Company pursuant to an assignment and consent substantially in
the form of Schedule 6.1(h) attached hereto (the “Lease Assignment Documents”)
with any changes being reasonably acceptable to Purchaser, and the Company shall
have received estoppel certificates included in the Lease Assignment Documents
in form and substance reasonably acceptable to Purchaser.
 
(i)           Bank.  PNC Bank, NA shall have released the Company from any and
all obligations under the Amended and Restated Revolving Credit, Term Loan and
Security Agreement to which the Company and its affiliates are party.
 
(j)           Resignations.  The current officers and directors of the Company
shall have tendered their resignations from such positions and shall have
elected as directors of the Company such individuals as shall be directed by the
Purchaser.
 
(k)           Title Documents.  Parent shall have delivered to Purchaser
certificates representing the Purchased Shares, duly executed for transfer or
accompanied by duly executed stock powers
 
6.2           Conditions Precedent to the Obligations of Parent.
 
The obligations of the Parent under this Agreement are subject to the
satisfaction at the Closing of each of the following conditions.
 
(a)           Accuracy of Representations and Warranties.  All representations
and warranties made by Purchaser in this Agreement shall be true as of the
Closing Date with the same force and effect as though made on and as of the
Closing Date.
 
(b)           Performance of Agreements.  Purchaser shall have performed and
complied in all material respects with all covenants, obligations and agreements
to be performed or complied with by it on or before the Closing Date pursuant to
this Agreement.
 
(c)           Litigation, Etc.  No claim, action, suit, proceeding, arbitration,
investigation or hearing shall be pending or threatened against or affecting the
Company, Parent or the Purchased Shares, which (a) seeks to enjoin or prevent
the consummation of the transactions contemplated by this Agreement; (b) would
materially adversely affect the ability of Purchaser to consummate the
transactions contemplated by this Agreement.
 
(d)           Purchaser’s Certificate.  Parent shall have received an accurate
certificate of the Purchaser, dated the Closing Date, materially satisfactory in
form and substance to Parent, certifying as to the fulfillment of the matters
specified in Sections 6.2(a) and (b).
 
(e)           Lease.  The Lease Assignment Documents shall have been executed
and delivered.
 
(f)           Bank.  PNC Bank, NA, as agent and the lenders thereunder shall
have released the Company from any and all obligations under the Amended and
Restated Revolving Credit, Term Loan and Security Agreement to which the Company
and its affiliates are party; shall have released any claim they may have to the
Purchased Shares and shall have executed the Pay Direction Letter substantially
in the form of Schedule 6.2(f) and shall have executed the Fourteenth Amendment
to Amended and Restated Revolving Credit, Term Loan and Security Agreement
attached as Exhibit A to such letter.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE 7
POST CLOSING MATTERS
 
7.1           Personnel Matters.
 
After the closing, the Parent shall pay to the Company an amount equal to the
Liabilities of the Company, to the extent not otherwise recorded as a liability
for purposes of calculating Actual Adjusted Working Capital, with respect to
payments of all earned but unpaid salaries, bonus, vacation pay, sick pay,
holiday pay, severance pay and other like obligations and payments to the
employees, consultants and other personnel that provide services to the Company
(collectively, the “Personnel”) for all periods ending on or prior to the
Closing Date or that arise as a result of the consummation of the transaction
contemplated hereby.  To the extent the amounts payable by the Parent hereunder
are known at the time that the Closing Statement is prepared by the Purchaser,
such amounts shall be taken into account in computing Adjusted Working
Capital.  Any amounts not included in determining Adjusted Working Capital shall
be paid by the Parent to the Company within five (5) business days after
Parent’s receipt of written notice of the amount due, with an accompanying
explanation of the items listed on the written notice.
 
7.1A        Gap Period.
 
During the period of time between the Closing Date and the date that Meyer Tool,
Inc. is able to add AMK’s employees to its benefit plans including but not
limited to health insurance and 401(k) plan (“Gap Period”), Parent at Meyer
Tool’s sole cost shall maintain and keep in force and cover (other than using
COBRA) AMK’s employees in their current benefit plans.
 
7.2           Non-Solicitation.
 
Until the expiration of five (5) years after the Closing Date (the “Restricted
Period”), Parent shall not directly or indirectly solicit for employment or any
other contractual relationship, or employ any employee or independent consultant
who is then, or during the previous six months was, an employee of, the Company
or who is contractually obligated to exclusively perform services for the
Company as an independent consultant.
 
7.2A        Non-competition.
 
Parent acknowledges that in order to assure the Purchaser that the Purchaser
will retain the value of the Company as a “going concern,” Parent agrees, and
will cause each of its Affiliates (other than individuals) not to utilize the
special knowledge of the business of the Company and its relationships with the
Company’s customers, suppliers, and distributors to compete with the Company
during the Restricted Period.  Parent agrees, and shall cause each of its
Affiliates (other than individuals) not to engage or have an interest, anywhere
in the United States of America or any other geographic area where the Purchaser
or the Company are engaging in the Business or in which their products are
marketed, alone or in association with others, as principal, officer, agent,
employee, director, partner or stockholder (except as an owner of two percent
(2%) or less of the stock of any company listed on a national securities
exchange or traded in the over-the-counter market), or through the investment of
capital, lending of money or property, rendering of services or capital, or
otherwise, in any enterprise engaging in a business competitive with or
substantially similar to the Business.   During the same period, the Parent, and
Parent shall cause its Affiliates (other than individuals) not to, and shall not
permit any of their employees, agents or others then under their control to
directly or indirectly, whether or not on behalf of either of the Parent or any
other Person, accept competitive business (as defined below) from, or solicit
the competitive business of any Person who is, or who had been at any time
during the preceding five (5) years, a customer of the Purchaser’s or the
Company’s Business, known prospective customer of the Purchaser’s or the
Company’s Business, or supplier of any of the Purchaser’s or the Company’s
Business or any successor to the Business.  For purposes of this agreement
competitive business means services of the type performed by AMK on current
product type as of the date of this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
7.3           Confidential Information.
 
The Parent acknowledges that all non-public information, including, but not
limited to, financial information, business and strategic plans, product
information, domestic and foreign sources of supply, purchasing, manufacturing
and sourcing facilities and relationships, know-how, trade secrets, market
reports, Company documents and other materials relating to the Business, and
other non-public information regarding the Company’s licensors, suppliers,
vendors, manufacturers, clients and customers or regarding any agreements with
any of the foregoing, and other confidential and proprietary information of the
Company, whether written, oral, electronically encoded or otherwise, exclusively
owned, used or possessed by the Company (collectively, “Confidential
Information”) is the sole property of the Company.   The Parent will not use
such Confidential Information or otherwise disclose any such information to any
third party for any reason or purpose whatsoever, other than with respect to (a)
the preparation of required financial statements and tax returns, or (b) the
defense of any claim relating to the Business. If the Parent is requested or
required by law or legal process to disclose any of the Confidential Information
and is in the opinion of its counsel compelled to disclose such Confidential
Information or else stand liable for contempt or other penalty or censure, the
Parent shall provide Purchaser with immediate notice, unless notice is
prohibited by law, of any such request or requirement so that Purchaser may seek
a protective order or other appropriate remedy.
 
ARTICLE 8
INDEMNIFICATION
 
8.1           Agreement of the Parent to Indemnify.
 
(a)           Subject to the terms and conditions of this Article 8, the Parent,
agrees to indemnify (in such capacity “Indemnitor”), defend, and hold harmless
Purchaser (in such capacity, “Indemnitee”) from, against, for, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
Purchaser by reason of, resulting from, based upon, or arising out of:
 
(i)           the breach of any representation, warranty or covenant of the
Parent contained in or made pursuant to any Purchase Document or in any
certificate, Schedule, or Exhibit furnished by the Parent or any member in
connection herewith or therewith;
 
(ii)           the business activities of the Company prior to close of business
on the Closing Date to the extent not otherwise included or provided for on the
Company’s financial statements used for purposes of calculating Actual Adjusted
Working Capital;
 
(iii)           any and all actions, suits, claims, proceedings, investigations,
demands, assessments, audits, fines, judgments, costs and other expenses
(including, without limitation, reasonable legal fees and expenses) incident to
any of the foregoing or to the enforcement of this Section 8.1; and
 
(iv)           any matter covered by Section 8.1(a).
 
(b)           Subject to the terms and conditions of this Article 8, Purchaser,
agrees to indemnify (in such capacity, “Indemnitor”), defend, and hold harmless
the Parent (in such capacity, “Indemnitee”) from, against, for, and in respect
of any and all Losses asserted against, relating to, imposed upon, or incurred
by Parent by reason of, resulting from, based upon, or arising out of:
 
(i)           the operation of the Business after the close of business on the
Closing Date;
 
(ii)           any and all actions, suits, claims, proceedings, investigations,
demands, assessments, audits, fines, judgments, costs and other expenses
(including, without limitation, reasonable legal fees and expenses) incident to
any of the foregoing or to the enforcement of this Section 8.1; and
 
(iii)           any matter covered by Section 8.1(b).
 
8.2           Procedures for Indemnification.
 
(a)           An Indemnification Claim shall be made by Indemnitee by delivery
of a written declaration to the Indemnitor requesting indemnification and
specifying the basis on which indemnification is sought and the amount of
asserted Losses and, in the case of a Third Party Claim, containing (by
attachment or otherwise) such other information as the Indemnitee shall have
concerning such Third Party Claim.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           If the Indemnification Claim involves a Third Party Claim, the
procedures set forth in Section 8.3 hereof shall be observed.
 
(c)           If the Indemnification Claim involves a matter other than a Third
Party Claim, the Indemnitor shall have thirty (30) Business Days to object to
such Indemnification Claim by delivery of a written notice of such objection to
the Indemnitee specifying in reasonable detail the basis for such objection.
Failure to timely so object shall constitute a final and binding acceptance of
the Indemnification Claim by the Indemnitor and the Indemnification Claim shall
be paid in accordance with Section 8.2(d) hereof.
 
(d)           Upon determination of the amount of an Indemnification Claim that
is binding on both the Indemnitor and the Indemnitee, the Indemnitor shall pay
the amount of such Indemnification Claim by wire transfer of immediately
available funds.
 
8.3           Defense of Third Party Claims.
 
(a)           In the event of a Third Party Claim, the Indemnitor shall have
thirty (30) days (or such lesser time as may be necessary to comply with
statutory response requirements for litigation claims that are included in such
Third Party Claims) from receipt of the Indemnification Claim (the “Notice
Period”) to notify the Indemnitee, (i) whether or not the Indemnitor disputes
its liability to the Indemnitee with respect to such claim, and
(ii) notwithstanding any such dispute, whether or not the Indemnitor will, at
its sole cost and expense, defend the Indemnitee against such claim.
 
(b)           In the event that the Indemnitor notifies the Indemnitee within
the Notice Period that it will defend the Indemnitee against such claim then,
except as hereinafter provided, the Indemnitor shall have the right to defend
the Indemnitee by appropriate proceedings.  If the Indemnitee desires to
participate in, but not control, any such defense or settlement, it may do so at
its sole cost and expense.  If in the reasonable opinion of the Indemnitee, any
such claim or the litigation or resolution of any such claim involves an issue
or matter that could have a Material Adverse Effect on the Indemnitee, including
the administration of the Tax Returns of the Indemnitee or a dispute with a
significant customer or supplier of the Company if the Indemnitee is the
Purchaser, the Indemnitee shall have the right to control the defense or
settlement of any such claim or demand and its reasonable costs and expenses
shall be included as part of the indemnification obligation of the
Indemnitor.  If the Indemnitee should elect to exercise such right, the
Indemnitor shall have the right to participate in, but not control, the defense
or settlement of such claim at its sole cost and expense.
 
(c)           The Indemnitee and the Indemnitor shall cooperate with each other
in all reasonable respects in connection with the defense of any Third Party
Claim, including making available records relating to such claim and furnishing,
without expense to the Indemnitor and the Indemnitee such information as may be
reasonably necessary for the preparation of the defense of any such claim or for
testimony as witness in any proceeding relating to such claim.
 
8.4           Settlement of Third Party Claims.
 
No settlement of a Third Party Claim involving the asserted Liability of the
Indemnitee under this Section 8 shall be made without the prior written consent
by or on behalf of the Indemnitee, which consent shall not be unreasonably
withheld or delayed.  In the event of any dispute regarding the reasonableness
of a proposed settlement, the Party that will bear the larger financial Loss
resulting from such settlement shall make the final determination in respect
thereto, which determination shall be final and binding on all involved
Parties.  Any settlement of a Third Party Claim shall include an unconditional
release of the Indemnitee from all Liability in respect of such asserted
Liability.
 
 
22

--------------------------------------------------------------------------------

 
 
8.5           Survival.
 
Subject to the limitations and other provisions of this Agreement, the
representations and warranties contained herein and the obligations of the
parties to indemnify the other shall survive the Closing and shall remain in
full force and effect until the date that is 18 months from the Closing Date,
except that the representation and warranties in Sections 3.1, 3.3, 3.16(b),
3.18, 3.19 and 3.21 shall survive and remain in full force and effect
indefinitely.   None of the covenants or other agreements contained in this
Agreement shall survive the Closing Date other than those which by their terms
contemplate performance after the Closing Date, and each such surviving covenant
and agreement shall survive the Closing for the period contemplated by its
terms. Notwithstanding the foregoing, any claims asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching party to the breaching party prior to the
expiration date of the applicable survival period shall not thereafter be barred
by the expiration of such survival period and such claims shall survive until
finally resolved.
 
8.6           Limitations.
 
(a)           The Parent shall be obligated to indemnify the Purchaser only when
the aggregate of all Losses suffered or incurred by the Purchaser as to which a
right of indemnification is provided under Article 7 exceeds two hundred
thousand Dollars ($200,000) (the "Threshold Amount").  After the aggregate of
all Losses suffered or incurred by the Purchaser exceeds the Threshold Amount,
Purchaser shall be entitled to receive one and one-half ($1.50) dollars in
respect of each one dollar of indemnified claims in excess of the Threshold
Amount until Purchaser shall have received an amount equal to the sum of the
reimbursed indemnified claims plus the Threshold Amount in respect of
indemnified claims.  If Purchaser is entitled to any further payments in respect
of indemnifications claims, such payments shall be made on a dollar for dollar
basis subject to any limitations contained herein. The Threshold Amount shall
not apply to claims regarding Section 3.1, Section 3.3, Section 3.16(b)
(Environmental), Section 3.18 (Employee Benefits), Section 3.19 (Taxes), and
Article 9 (Taxes).  No Indemnitor shall be liable for Losses in excess of the
actual Losses suffered by the Indemnitee as a result of the act, circumstance,
or condition for which indemnification is sought and the aggregate amount of all
Losses for which the Parent shall be liable pursuant to this Article 8, shall
not exceed 50% of the Adjusted Purchase Price.
 
8.7           Adjustment to Purchase Price.
 
Any payment of an Indemnification Claim or Tax Indemnity hereunder shall be
accounted for as an adjustment to the Adjusted Purchase Price.
 
ARTICLE 9
TAX MATTERS
 
9.1           Tax Allocations.
 
Parent shall be responsible for and indemnify Purchaser, and each Purchaser
Affiliate and hold them harmless from and against (without duplication), any
loss, claim, liability, expense, or other damage including interest and
penalties attributable to (i) all Taxes (or the non-payment thereof) of the
Company, and those of any member of the consolidated group of which the Company
was a member together with Parent, for all Taxable periods ending on or before
the Closing Date (including any Tax resulting from the Code Section 338(h)(10)
Election) and the portion through the end of the Closing Date for any Taxable
period that includes (but does not end on) the Closing Date (“Pre-Closing Tax
Period”), (ii) any and all Taxes of any Person (other than the Company) imposed
on the Company as a transferee or successor, by contract or pursuant to any law,
rule, or regulation, which Taxes relate to an event or transaction occurring
before the Closing.  The indemnity provided under this Article 9 shall be
referred to herein as the “Tax Indemnity.”
 
9.2           Tax Returns and Other Tax Matters.
 
(a)           With regard to cooperation on tax matters:
 
 
23

--------------------------------------------------------------------------------

 
 
(i)           Purchaser, the Company and Parent shall cooperate fully, as and to
the extent reasonably requested by the other Party, in connection with the
filing of Tax Returns and any audit, litigation or other proceeding with respect
to Taxes. Such cooperation shall include the retention and (upon the other
Party’s request) the provision of records and information which are reasonably
relevant to any such audit, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Company and Parent agree (A)
to retain all books and records with respect to Tax matters pertinent to the
Company relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by
Purchaser, the Company or Parent, any extensions thereof) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any taxing authority, and (B) to give the other Party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other Party so requests, Purchaser, the Company or Parent,
as the case may be, shall allow the other Party to take possession of such books
and records.
 
(ii)           Purchaser, the Company and Parent further agree, upon request, to
use commercially reasonable efforts to obtain any certificate or other document
from each other, any Governmental Body or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including, but
not limited to, with respect to the transactions contemplated hereby).
 
(b)           All transfer, documentary, deed recording, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with consummation of the transactions contemplated by this Agreement
shall be paid by Purchaser when due, and Purchaser will, at its own expense,
file all necessary Tax Returns and other documentation with respect to all such
Taxes, fees and charges, and, if required by applicable law, the Company will,
and will cause its Affiliates to, join in the execution of any such Tax Returns
and other documentation.
 
(c)           The Purchaser will prepare or cause to be prepared any Tax Returns
of the Company that are due or may be filed by the Company from and after the
Closing Date, other than any income Tax Returns required to be filed for periods
ending on or prior to the Closing Date, which will be prepared by the Parent (at
its expense) and delivered in a timely manner to the Purchaser.  Parent shall
include the income of the Company (including any deferred items triggered into
income by Reg. §1.1502-13 and any excess loss account triggered into income
under Reg. §1.1502-19) on Parent’s consolidated federal income Tax Return for
all periods through the Closing Date and pay any federal income Taxes
attributable to such income.  If the Parent fails to deliver to the Purchaser
any Tax Return contemplated by the first sentence of this Section, the Purchaser
may but shall not be obligated to prepare such returns or cause them to be
prepared at the expense of the Parent.  In the case of Tax Returns prepared by
the Purchaser, the Purchaser will provide the Parent with drafts of any such Tax
Returns that include any period ending on or prior to the Closing Date no later
than 30 days before their due date (with regard to extensions actually granted)
and will permit the Parent to review, comment on and approve such draft Tax
Returns.  The Parent will not unreasonably withhold or delay its approval to any
such draft Tax Returns.  In the case of Tax Returns of the Company prepared by
the Parent, the Parent will prepare such returns consistent with past practice
and in accordance with applicable law, will provide to the Purchaser drafts of
any such Tax Returns that include any period ending on or prior to the Closing
Date at least 30 days before the due date thereof, with regard to extensions
actually granted, and will permit the Purchaser to review, comment on and
approve such draft Tax Returns.  The Purchaser will not unreasonably withhold or
delay its approval to any such draft Tax returns and, after such approval, will
execute and file such Tax Returns.  The Purchaser will cooperate with the Parent
with respect to any information or documentation reasonably required by the
Parent in preparing such Tax Returns.  Any out-of-pocket expense incurred by the
Purchaser or the Company in preparing or filing any Tax Return, for a period
ending on or prior to the Closing Date, will be paid by the Parent.
 
(d)           Parent shall allow Company and its counsel to participate at
Company’s expense in any audit of Parent’s consolidated federal income Tax
Returns to the extent that such returns relate to the Company.  Parent shall not
settle any such audit in a manner that would adversely affect Company after the
Closing Date without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld.
 
(e)           Parent shall immediately pay to Purchaser any Tax refund (or
reduction in Tax liability) resulting from a carryback of a post-acquisition Tax
attribute of the Company into Parent’s consolidated Tax Return, when such refund
is realized by Parent’s group.  At Purchaser’s request, Parent shall cooperate
with Company in obtaining such refund (or reduction) including through the
filing of amended Tax Returns or refund claims.  Purchaser agrees to indemnify
Parent for any Taxes resulting from the disallowance of such post-acquisition
Tax attribute on audit or otherwise.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE 10
TERMINATION
 
10.1        Termination Events.
 
Subject to the provisions of Section 10.2, this Agreement may be terminated by
written notice given at or prior to the Closing Date in the manner hereinafter
provided:
 
(a)           by either Purchaser or Parent if a material default or breach
shall be made by the other party hereto with respect to the due and timely
performance of any of its covenants and agreements contained herein, or with
respect to the due compliance with any of its representations, warranties or
covenants, and such default cannot be cured prior to the Closing Date and has
not been waived;
 
(b)           (i) by Purchaser if all of the conditions set forth in Section 6.1
shall not have been satisfied on or before Closing Date, other than through
failure of Purchaser to fully comply with its obligations hereunder, and shall
not have been waived by Purchaser on or before such date; or  (ii)  by the
Parent, if all of the conditions set forth in Section 6.2 shall not have been
satisfied on or before the Closing Date, other than through failure of the
Parent to fully comply with its obligations hereunder, and shall not have been
waived by the Parent on or before such date.
 
(c)           by mutual consent of Purchaser and the Seller; or
 
(d)           by either Purchaser or the Seller if the Closing shall not have
occurred, other than through failure of any such party to fulfill its
obligations hereunder, on or before March 1, 2017.
 
10.2        Effect of Termination.
 
(a)           If Purchaser is in default of its obligations hereunder, the sole
remedy of the Seller shall be to terminate this Agreement, in which event
Purchaser shall pay to Parent an amount equal to $200,000.  Upon receipt of such
amount neither the Parent nor the Company shall have any further claim against
Purchaser or its officers, directors, shareholders or representatives in respect
of this Agreement.
 
(b)           If Parent is in default of his obligations hereunder, then in
addition to its right of termination, Purchaser shall have the right to seek
such other remedies as are available to it at law and equity, including the
right to seek specific performance. The exercise by Purchaser of any one remedy
available to it shall not be deemed an election of remedies; provided that in no
event shall Purchaser seek or be granted a monetary award in excess of $200,000
against Parent, the Company or their affiliates, as a result of the default of
Parent in its obligations hereunder.
 
ARTICLE 11
GENERAL PROVISIONS
 
11.1        Definitions.
 
(a)           Except as otherwise provided herein, the capitalized terms set
forth below shall have the following meanings:
 
“Affiliate” shall mean with respect to a specified Person, any other Person
which directly or indirectly controls, is controlled by, or is under common
control with such Person.
 
 
25

--------------------------------------------------------------------------------

 
 
“Affiliated Group” means any affiliated group within the meaning of Section 1504
of the Code or any comparable or analogous group under state, local or foreign
Law.
 
“Books and Records” means all existing data, databases, books, records,
correspondence, business plans and projections, records of sales, customer and
vendor lists, files, papers, and, to the extent permitted under applicable Law,
copies of historical personnel, payroll and medical records of each of the
Personnel in the possession of the Company, including employment applications,
employment agreements, confidentiality and non-compete agreements, corrective
action reports, disciplinary reports, notices of transfer, notices of rate
changes, other similar documents, and any summaries of such documents regularly
prepared by the Company; all reported medical claims made for each of the
Personnel; and all manuals and printed instructions of the Company.
 
“Business Day” means any day on which national banks are open for business in
the State of New York.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company Assets” means assets and rights of the Company constituting the
Business, together with the Business as a going concern, including, without
limitation, (i) its good will, corporate name (and any derivatives or
combinations thereof) and all other intangible assets; (ii) all accounts
receivable of the Company; (iii) all inventory used or intended to be used
primarily in connection with the Business; (iv) all machinery, equipment,
vehicles and other items of personal property owned by the Company or located at
the Real Property (as defined herein), together with all leases. subleases and
rights thereunder; (v) all of the Company’s right, title and interest in and to
all contracts, leases, licenses, commitments and other agreements related to the
Business to which the Company is a party or in which the Company has rights;
(vi) the real property located at 283 Sullivan Avenue, South Windsor,
Connecticut 06074, including without limitation the building situated thereon
and all fixtures and improvements thereto (collectively, the “Real Property”);
(vii) all deposits, including without limitation customer deposits and security
for rent, electricity, telephone, and prepaid charges and expenses; (viii) all
Permits (as hereinafter defined) and applications therefor held by the Company;
(ix) all books and records of the Company, including a list of clients, records,
referral sources, research and development reports and records, production
reports and records, services and warranty records, equipment logs, operating
guides and manuals, creative materials, advertising materials, promotional
materials, studies, reports, correspondence and other similar
documents,  records or files of or relating to the Business; (x) all rights of
the Company in and to the intellectual property of the Company, including
without limitation, all trade names, service marks, trademarks, inventions,
trade secrets, logos, proprietary processes, computer software and all other
information, know-how and other intellectual property rights, and all licenses
and sublicenses granted and obtained with respect thereto, and rights
thereunder, together with all claims and causes of action against infringements
thereof; and rights to protection of interests therein under the legal
requirements of all jurisdictions anywhere in the world; (xi) all rights of the
Company under non-disclosure or confidentiality, non-compete, non-solicitation
agreements, assignment agreements or similar agreements with former employees,
employees and agents of the Company or with third parties to the extent relating
to the Business or the Company Assets; (xii) all rights of the Company under or
pursuant to all warranties, representations and guarantees made by suppliers,
manufacturers and contractors to the extent relating to products sold or
services provided to the Company or to the extent affecting any of the Company
Assets; (xiii) all telephone numbers, e-mail addresses, URLs and website content
and fax numbers associated with the Business, other than URLs and e-mail
addresses using the “@dmcglobal.com” or “@dynamicmaterials.com” domains and
telephone or fax numbers using the (303) or (631) area code; and (xiv) all
claims, causes of action and choses in action relating to the assets identified
in clauses (i)-(xiii) above.
 
“Company Charter Documents” shall have the meaning set forth in Section 3.1(a).
 
“Computer Software” means all computer programs, source and object codes, and
all prior and proposed versions, releases, modifications, updates, upgrades and
enhancements thereto, as well as all documentation related thereto used by the
Company.
 
“Consent” means any consent, approval, authorization, clearance, exception,
waiver or similar affirmation by any Person pursuant to any Contract, Law, Order
or Permit.
 
 
26

--------------------------------------------------------------------------------

 
 
“Contract” means any written or oral agreement, arrangement, authorization,
collective bargaining or other labor agreement, commitment, contract,
obligation, debt, note, bond, insurance contract or plan, power of attorney,
lease, Lien, encumbrance, equipment lease, mortgage, indenture, pension or other
health or welfare benefit plan, or other instrument, license, plan, practice,
restriction, severance plan, policy or arrangement, understanding, or
undertaking of any kind or character, or other document to which the Company is
a Party, that is binding on the Company, or to which the Assets are subject,
pursuant to which the Company enjoys any right or benefit.
 
“Default” means (a) any breach or violation of, default under, contravention of,
or conflict with, any Contract, Law, Order, or Permit, (b) any occurrence of any
event that with the passage of time or the giving of notice or both would
constitute a breach or violation of, default under, contravention of, or
conflict with, any Contract, Law, Order, or Permit, or (c) any occurrence of any
event that with or without the passage of time or the giving of notice would
give rise to a right of any Person to exercise any remedy or obtain any relief
under, terminate or revoke, suspend, cancel, or modify or change the current
terms of, or renegotiate, or to accelerate the maturity or performance of, or to
increase or impose any Liability under, any Contract, Law, Order, or Permit.
 
“Environmental Laws” shall mean any and all federal, state, and local statutes,
laws, codes, regulations, ordinances, rules, judgments, injunctions, orders,
decrees, permits, relating to Hazardous Material, pollution, hazardous
substances and wastes, petroleum or otherwise concerning the protection of the
environment, natural resources or human health, including but not limited to:
the Clean Air Act; Clean Water Act; Resource Conservation and Recovery Act
(“RCRA”); Comprehensive Environmental Response, Compensation, and Liability Act
(“CERCLA”); Emergency Planning and Community Right-to-Know Act; Federal
Insecticide, Fungicide and Rodenticide Act; Safe Drinking Water Act; Toxic
Substances Control Act;  Materials Transportation Act; Occupational Safety and
Health Act; and Endangered Species Act of 1973, each as amended.
 
“Equipment” means all machinery, equipment, furniture, tools, computers,
terminals, computer equipment, office equipment, business machines, telephones
and telephone systems, parts, accessories, and the like, wherever located, and
any and all assignable warranties of Third Parties with respect thereto.
 
“Equipment Charges” means rental charges payable or receivable and other
payments or receipts applicable to the Equipment.
 
“Financial Statements” shall mean the balance sheet and the statements of
income, cash flows and retained earnings of the Company as of and for the fiscal
years ended [December 31, 2015 and ended December 31, 2016].
 
“GAAP” means generally accepted accounting principles as employed in the United
States of America, applied consistently with prior periods and with the
Company’s historical practices and methods, provided that standards of
materiality applicable to the Company shall be employed without regard to
standards of materiality used by the Company in prior periods, and provided
further, that the Company’s historical practices and methods shall not be
consistently applied to the extent they are not in accordance with GAAP.
 
“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
 
“Hazardous Material” means any material, chemical, compound, mixture, hazardous
substance, or hazardous waste defined, listed, classified or regulated under any
Environmental Law.
 
“Indebtedness” means, for any Person without double counting, (A) all
indebtedness or other obligations of such Person for borrowed money or for the
deferred purchase price of property or services, (B) all indebtedness created or
arising under any Lien with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(C) all obligations under leases that are or should be, in accordance with GAAP,
recorded as capital leases in respect of which such Person is liable as lessee,
(D) liabilities in respect of unfounded vested benefits under any Employee
Benefit Plan and (E)  all obligations owed pursuant to any interest rate hedging
arrangement.
 
 
27

--------------------------------------------------------------------------------

 
 
“Indemnification Claim” means a claim for indemnification under Article 7.
 
“Indemnitee” means the Party seeking indemnification hereunder.
 
“Indemnitor” means the Party against whom indemnification is sought hereunder.
 
“Intellectual Property” means the tangible and intangible intellectual property
rights evidenced by, embodied in, or associated with (A) any idea, algorithms,
design, concept, technique, methodology, process, invention, discovery or
improvement, whether or not patentable, including all United States and foreign
patents, patent applications, patent license rights, industrial design
registrations, patentable inventions and certificates of invention, and all
continuations, continuations in part, re-issues and re-examinations relating
thereto, (B) any works of authorship or expression which includes but is not
limited to Computer Software, whether or not copyrightable, including moral
rights and copyrights recognized by law, together with any renewal or extension
thereof, (C) any logos, trademarks, domain names, service marks, trade names and
trade dress, and all goodwill relating thereto, (D) any trade secrets,
technology licenses, confidential information, shop rights and other
intellectual property rights owned and embodied therein, or associated
therewith, or similar rights protectable under any laws or international
conventions throughout the world, and (E) in each case of the foregoing items
(A) through (D), the right to apply for registrations, certificates, or renewals
with respect thereto and the right to prosecute, enforce, obtain damages
relating to, settle or release any past, present, or future infringement
thereof.
 
“Inventory” shall have the meaning set forth in Section 3.11.
 
“IRS” means the Internal Revenue Service of the United States of America.
 
“Knowledge” and the phrases “to the Knowledge of the Parent or the Company,”
“the Company has received notice,” “to the Parent’s Knowledge,” “the Parent is
aware” and any other similar phrases as used with respect to a Person (including
references to such Person being aware of a particular matter) means the actual
personal knowledge of such Person and, in the case of the Parent, the actual
personal knowledge of those persons who served as the officers and general
manager of the Company from January 1, 2015 through at least the Closing Date.
 
“Labor Claims” means claims, investigations, charges, citations, hearings,
consent decrees, or litigation concerning: wages, compensation, bonuses,
commissions, awards, or payroll deductions; equal employment or human rights
violations regarding race, color, religion, sex, national origin, age, handicap,
veteran’s status, marital status, disability, or any other recognized class,
status, or attribute under any federal, state, local or foreign equal employment
Law prohibiting discrimination; representation petitions or unfair labor
practices; grievances or arbitrations pursuant to current or expired collective
bargaining agreements; occupational safety and health; workers’ compensation;
wrongful termination, negligent hiring, invasion of privacy or defamation;
immigration or any other claim based on the employment relationship or
termination of the employment relationship.
 
“Law” means any code, directive, law (including common law), ordinance,
regulation, reporting or licensing requirement, rule, or statute applicable to a
Person or its assets, Liabilities, or business, including those promulgated,
interpreted or enforced by any Regulatory Authority.
 
“Liability” means any direct or indirect, primary or secondary, liability,
indebtedness, obligation, penalty, cost or expense (including costs of
investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person (other than endorsements of notes, bills,
checks, and drafts presented for collection or deposit in the Ordinary Course of
Business) of any type, secured or unsecured whether accrued, absolute or
contingent, direct or indirect, liquidated or unliquidated, matured or
unmatured, known or unknown or otherwise.
 
 
28

--------------------------------------------------------------------------------

 
 
“License” means any license, franchise, notice, permit, easement, right,
certificate, authorization, approval or filing to which any Person is a party or
that is or may be binding on any Person or its securities, property or business.
 
“Lien” means any conditional sale agreement, covenant, default of title,
easement, encroachment, encumbrance, hypothecation, infringement, lien,
mortgage, pledge, reservation, restriction, right of way, security interest,
title retention or other security arrangement, or any adverse right or interest,
charge, or claim of any nature whatsoever of, on, or with respect to any
property or property interest.
 
“Litigation” means any suit, action, administrative or other audit (other than
regular audits of financial statements by outside auditors) proceeding,
arbitration, cause of action, charge, claim, complaint, compliance review,
criminal prosecution, grievance inquiry, hearing, inspection, investigation
(governmental or otherwise), notice (written or oral) by any Person alleging
potential Liability or requesting information relating to or affecting the
Company, or the transactions contemplated by this Agreement.
 
“Loss” means any and all direct or indirect Litigation, payments, obligations,
recoveries, deficiencies, fines, penalties, interest, assessments, losses,
diminution in the value of assets, damages, punitive, exemplary or consequential
damages (including, but not limited to, lost income and profits and
interruptions of business), Liabilities, costs, expenses (including (A) 
interest, penalties and reasonable attorneys’ fees and expenses, (B) reasonable
attorneys’ fees and expenses necessary to enforce rights to indemnification
hereunder, and (C) consultant’s fees and other costs of defense or
investigation), and interest on any amount payable to a third Party as a result
of the foregoing, whether accrued, absolute, contingent, known, unknown, or
otherwise as of the Closing Date or thereafter.
 
“Material” or “material” for purposes of this Agreement shall be determined in
light of the facts and circumstances of the matter in question; provided that
any specific monetary amount stated in this Agreement shall determine
materiality in that instance.
 
“Material Adverse Effect” or “Material Adverse Change” when used in connection
with a Party means any change, event, violation, inaccuracy or circumstance the
effect of which is both material and adverse to (A) the property, business,
operations, assets (tangible and intangible) or financial condition of such
Party and its parent or subsidiaries, taken as a whole, or (B) the ability of
such Party to perform any of its material obligations under this Agreement or
the Purchase Documents to which it is a party.
 
“Order” means any decree, injunction, judgment, order, ruling, writ,
quasi-judicial decision or award or administrative decision or award of any
federal, state, local, foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Regulatory Authority to which any Person is a party or
that is or may be binding on any Person or its securities, assets or business.
 
“Ordinary Course of Business” an action taken by a Person will be deemed to have
been taken in the Ordinary Course of Business only if that action:  (A) is
consistent in nature, scope and magnitude with the past practices of such Person
and is taken in the ordinary course of the normal, day-to-day operations of such
Person; (B) does not require authorization by the board of directors or
stockholders of such Person (or by any Person or group of Persons exercising
similar authority) and does not require any other separate or special
authorization of any nature; and (C) is similar in nature, scope and magnitude
to actions customarily taken, without any separate or special authorization, in
the ordinary course of the normal, day-to-day operations of other Persons that
are in the same line of business as such Person.
 
“Party” means any party hereto and “Parties” means all parties hereto.
 
“Permit” means any Regulatory Authority or customer approval, authorization,
certificate, easement, filing, franchise, license, notice, permit, qualification
or approval or right to which any Person is a party or that is or may be binding
upon or inure to the benefit of any Person or its securities, assets, or
business.
 
 
29

--------------------------------------------------------------------------------

 
 
“Permitted Encumbrances” means (A) Liens for Taxes not yet due and payable
(other than Taxes arising out of the transactions contemplated by this
Agreement); (B) zoning laws and ordinances and similar legal requirements; (C)
any right reserved to any Governmental Body to regulate the affected property;
(D) inchoate materialmen’s, mechanics,’ workmen’s, repairmen’s or other like
encumbrances arising in the ordinary course of business to the extent they
secure an obligation included when computing Adjusted Working Capital, (E) any
easements, rights-of-way, servitudes, permits, restrictions and minor
imperfections or irregularities in title which do not individually or in the
aggregate materially interfere with the right or ability to use or operate the
Real Property as currently being used, and which do not materially impair the
value of the Real Property; (F) such Liens not related to money, if any, that,
in the aggregate, do not have a Material negative impact on the value or present
use of any of the assets or properties of the Company; and (G) other Liens
relating to the assets or properties of the Company and that are not related to
borrowed money and that (y) secure the liabilities of the Company and (z) have
been properly disclosed to Purchaser on an appropriate Section to the Disclosure
Letter; (H) Liens, if any, relating to Purchaser’s financing to which the assets
and properties of the Company are subject at Closing, and (I) those encumbrances
disclosed on Section 9.1(a) of the Disclosure Letter.
 
“Person” means a natural person or any legal, commercial or governmental entity,
such as, but not limited to, a corporation, general partnership, joint venture,
limited partnership, limited liability company, limited liability partnership,
trust, business association, group acting in concert, or any person acting in a
representative capacity.
 
“Personal Property Taxes” means ad valorem taxes imposed upon the Company’s
assets and properties.
 
“Pre-Closing Tax Period” means any taxable year or period (or portion thereof)
that ends on or before the Closing Date.
 
“Purchase Documents” means this Agreement and the other documents or agreements
to be executed in connection herewith to convey the Purchased Shares.
 
“Purchaser Indemnitees” means Purchaser and its officers, directors, employees,
agents and other Related Persons.
 
“Real Property” shall have the meaning set forth in definition of Company
Assets.
 
“Regulatory Authority” means any federal, state, county, local, foreign or other
governmental, public or regulatory agencies, authorities (including
self-regulatory authorities), instrumentalities, commissions, boards or bodies
having jurisdiction over the Parties.
 
“Related Person” means with respect to a particular individual:  (A) each other
member of such individual’s Family; (B) any Person that is directly or
indirectly controlled by any one or more members of such individual’s Family;
(C) any Person in which members of such individual’s Family hold (individually
or in the aggregate) a Material Interest; and (D) any Person with respect to
which one or more members of such individual’s Family serves as a director,
officer, partner, executor or trustee (or in a similar capacity).  With respect
to a specified Person other than an individual:  (aa) any Person that directly
or indirectly controls, is directly or indirectly controlled by or is directly
or indirectly under common control with such specified Person; (bb) any Person
that holds a Material Interest in such specified Person; (cc) each Person that
serves as a director, officer, partner, executor or trustee of such specified
Person (or in a similar capacity); (dd) any Person in which such specified
Person holds a Material Interest; and (ee) any Person with respect to which such
specified Person serves as a general partner or a trustee (or in a similar
capacity).  For purposes of this definition, (I) “control” (including
“controlling,” “controlled by,” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and shall be construed as such term is
used in the rules promulgated under the Securities Act; (II) the “Family” of an
individual includes (1) the individual, (2) the individual’s spouse, (3) any
other natural person who is the parent, child, grandparent, grandchild or
sibling of the individual or the individual’s spouse and (4) any other natural
person who resides with such individual; and (III) “Material Interest” means
direct or indirect beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of voting securities or other voting interests representing at
least five percent (5%) of the outstanding voting power of a Person or equity
securities or other equity interests representing at least five percent (5%) of
the outstanding equity securities or equity interests in a Person.
 
 
30

--------------------------------------------------------------------------------

 
 
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the environment (including the abandonment or discarding of barrels, containers,
and other closed receptacles).
 
“Section 338 Forms” shall have the meaning set forth in Section 5.2.
 
“Tax” means any federal, state, county, local, or foreign tax, charge, fee,
levy, impost, duty, or other assessment, including income, gross receipts,
excise, employment, sales, use, transfer, recording, license, payroll,
franchise, severance, documentary, stamp, occupation, windfall profits,
environmental, federal highway use, commercial rent, customs duty, capital
stock, paid-up capital, profits, withholding, Social Security, single business
and unemployment, disability, real property, personal property, registration, ad
valorem, value added, alternative or add-on minimum, estimated, or other tax or
governmental fee of any kind whatsoever, imposed or required to be withheld by
any Regulatory Authority, including any interest, penalties, and additions
imposed thereon or with respect thereto, and including liability for the Taxes
of any other person under Treas. Reg. 1.1502-6 (or any similar provision of
state, local, or foreign law) as a transferee or successor, by contract, or
otherwise.
 
“Taxing Authority” means the IRS and any other federal, state, local or foreign
Governmental Body responsible for the administration of any Tax.
 
“Tax Return” means any return (including any informational return) report,
statement, schedule, notice, form or other document or information filed with or
submitted to, or required to be filed with or submitted to any Taxing Authority
in connection with the determination, assessment, collection or payment of any
Tax or in connection with the administration, implementation or enforcement of
compliance with any legal requirement relating to any Tax.
 
“Territory” means the United States of America.
 
“Third Party” means any Person other than a Party.
 
“Third Party Claim” means any Litigation instituted against the Indemnitee
which, if prosecuted successfully, would be a matter for which the Indemnitee is
entitled to indemnification under this Agreement.
 
“Treasury Regulations” means the Federal income tax regulations promulgated
under the Code, as such regulations may be amended from time to time.
 
11.2        Fees and Expenses.
 
Except as otherwise specifically provided elsewhere in this Agreement,
regardless of whether the transactions contemplated by this Agreement are
consummated, the Company and Purchaser each shall pay its respective fees and
expenses in connection with the transactions contemplated by this Agreement.
 
11.3        Notices.
 
All notices, requests, demands, and other communications hereunder shall be in
writing and shall be effective (a) when received by the recipient if delivered
in person or by courier or overnight service, (b) on the third Business Day
after the date mailed if mailed by first class registered or certified mail,
postage prepaid, return receipt requested, or (c) on the date sent by facsimile
or e-mail of a PDF document (with confirmation of transmission), if sent during
normal business hours of the recipient and on the next Business Day if sent
outside normal business hours of the recipient, as follows:
 
 
31

--------------------------------------------------------------------------------

 
 
If to the Company or Parent:
 
Air Industries Group
360 Motor Parkway, Suite 100
Hauppauge, NY 11788
Attention: Chief Financial Officer
Telephone: (631) 881-4920
Facsimile:  (631) 206-9152
E-mail: mer@airindustriesgroup.com


with a copy (which shall not constitute notice) to:


Eaton & Van Winkle, LLP
Three Park Avenue, 16th floor
New York, NY 10016
Attention: Vincent J. McGill, Esq.
Telephone: (212) 779-9910
Facsimile: (212) 779-9928
E-mail: vmcgill@evw.com


If to Purchaser:


Meyer Tool, Inc.
3055 Colerain Avenue
Cincinnati, Ohio 45225
Attention:  Doug Lang, President
Telephone:  (513) 853-4425
E-mail:  doug.lang@meyertool.com


Meyer Tool, Inc.
3055 Colerain Avenue
Cincinnati, Ohio 45225
Attention:  Kevin Slattery, Director of Strategic Planning
Telephone:  (513) 853-4519
E-mail:  kevin.slattery@meyertool.com


with a copy (which shall not constitute notice) to:


Monica Donath Kohnen, Esq.
312 Walnut Street
Suite 1800
Cincinnati, Ohio 45203
Telephone:  (513) 651-3836
Facsimile: (513) 629-2827
E-mail:  MKohnen@Graydon.law


or to such other address as the parties hereto may designate in writing to the
other in accordance with this Section 11.3.  Any Party may change the address to
which notices are to be sent by giving written notice of such change of address
to the other parties in the manner above provided for giving notice.
 
11.4        Assignment
 
Prior to the Closing, this Agreement shall not be assignable by any of the
Parties hereto without the written consent of the others; provided, however,
that (a) prior to or at the Closing, Purchaser may assign any or all of its
rights and obligations under this Agreement to any of its Related Persons
without the consent of the Company if it has given the Company two Business Days
prior written notice, but no such assignment shall relieve Purchaser of any of
its obligations under this Agreement. From and after any such assignment, the
word “Purchaser” shall mean such assignee.
 
 
32

--------------------------------------------------------------------------------

 
 
11.5        No Benefit to Others.
 
The representations, warranties, covenants, and agreements contained in this
Agreement are for the sole benefit of the Parties hereto and, in the case of
Article 7 hereof, Purchaser Indemnitees, and their respective heirs, executors,
administrators, legal representatives, successors and assigns, and they shall
not be construed as conferring any Third Party beneficiary or any other rights
on any other Persons.
 
11.6        Headings and Gender; Construction; Interpretation.
 
(a)           The table of contents and the captions and section headings
contained in this Agreement are for convenience of reference only, do not form a
part of this Agreement and shall not affect in any way the meaning or
interpretation of this Agreement.  All references in this Agreement to “Section”
or “Article” shall be deemed to be references to a Section or Article of this
Agreement.
 
(b)           Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed followed by the words “without
limitation.”
 
(c)           Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against Purchaser or the Purchaser, whether under
any rule of construction or otherwise.  No Party to this Agreement shall be
considered the draftsman.  On the contrary, this Agreement has been reviewed,
negotiated and accepted by all Parties and their attorneys and shall be
construed and interpreted according to the ordinary meaning of the words so as
fairly to accomplish the purposes and intentions of all the Parties.
 
11.7        Amendment of Agreement.
 
Neither this Agreement, nor any provision hereof, may be changed, waived,
discharged, supplemented, or terminated orally, but only by an agreement in
writing signed by the Party against which the enforcement of such change,
waiver, discharge or termination is sought.  The failure or delay of any Party
at any time or times to require performance of any provision of this Agreement
shall in no manner affect its right to enforce that provision.  No single or
partial waiver by any Party of any condition of this Agreement, or the breach of
any term of this Agreement or the inaccuracy or warranty of this Agreement,
whether by conduct or otherwise, in any one or more instances shall be construed
or deemed to be a further or continuing waiver of any such condition, breach or
inaccuracy or a waiver of any other condition, breach or inaccuracy.
 
11.8        Waiver.
 
The rights and remedies of the Parties to this Agreement are cumulative and not
alternative.  Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement or the Purchase Documents will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power, privilege.  To the maximum extent permitted by applicable law, (a)
no claim or right arising out of this Agreement or the Purchase Documents can be
discharged by one Party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other Party; (b) no waiver that
may be given by a Party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one Party will be deemed to
be a waiver of any obligation of such Party or of the right of the Party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the Purchase Documents.
 
 
33

--------------------------------------------------------------------------------

 
 
11.9        Governing Law.
 
The Parties agree that this Agreement shall be governed by and construed in all
respects in accordance with the laws of the State of Ohio without giving effect
to the conflict of laws principles thereof. The Parties agree and acknowledge
that the State of Ohio has a reasonable relationship to the Parties and/or this
Agreement.  As to any dispute, claim, or litigation arising out of or relating
in any way to this Agreement or the transaction at issue in this Agreement, the
Parties hereby agree and consent to be subject to the exclusive jurisdiction of
the United States District Court for the Southern District of Ohio or the state
courts of the State of Ohio located in Hamilton County, Ohio.  Each Party hereby
irrevocably waives, to the fullest extent permitted by Law, (a) any objection
that it may now or hereafter have to laying venue of any suit, action or
proceeding brought in such court, (b) any claim that any suit, action or
proceeding brought in such court has been brought in an inconvenient forum, and
(c) any defense that it may now or hereafter have based on lack of personal
jurisdiction in such forum.
 
11.10      Partial Invalidity.
 
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Law, but in case any one or
more of the provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision or provisions had never been contained herein unless the
deletion of such provision or provisions would result in such a material change
as to cause completion of the transactions contemplated hereby to be
unreasonable.  To the extent the deemed deletion of the invalid, illegal or
unenforceable provision or provisions is reasonably likely to have a Material
Adverse Effect, the Parties shall endeavor in good faith to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as practicable to that of the invalid, illegal or
unenforceable provisions.
 
[Signature Page Follows]
 
 
34

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
under seal on its behalf by its duly authorized officers, all as of the day and
year first above written.



 
PURCHASER:
 
MEYER TOOL, INC.
 
By: /s/Doug Lang
       Name: Doug Lang
       Title: President
 
 
THE COMPANY:
 
AMK WELDING, INC.
 
By: /s/ Daniel R. Godin
       Daniel R. Godin
       President
 
 
AIR INDUSTRIES GROUP POLAND, LLC
 
By: __________________
Title: _________________
 
 
PARENT:
 
AIR INDUSTRIES GROUP
 
/s/ Daniel R. Godin
       Daniel R. Godin
       President

 
 
35

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.1(H)
 
LEASE ASSIGNMENT DOCUMENTS
 
ASSIGNMENT, ACKNOWLEDGEMENT, AND CONSENT AGREEMENT


This Assignment, Acknowledgement, and Consent Agreement (this “Agreement”) is
made and entered into as of ____________, 2016 (the “Effective Date”), by and
among BLUE DESK LLC, a Michigan limited liability company (“Landlord”), AIR
REALTY GROUP LLC, a Connecticut limited liability company (“Assignor”), AMK
WELDING, INC., a Connecticut corporation (“Assignee”), and AIR INDUSTRIES GROUP,
a Nevada corporation (“Guarantor”), who agree as follows:


A.           Landlord and Assignor entered into a Lease Agreement dated as of
April 11, 2016 (the “Lease”), pursuant to which Assignor leased the Premises (as
more particularly defined in the Lease) located on that certain real property
located in the City of South Windsor, County of Hartford, State of Connecticut
as described in Exhibit A of the Lease.
 
B.           Assignee is a direct subsidiary of Guarantor, in that, as of the
date hereof, Guarantor owns all of the outstanding shares of the capital stock
of Assignee.


C.           On or about _____, 2016, Assignor assigned to Assignee Assignor’s
rights, title and interest in and obligations under the Lease (the “Assigned
Rights and Obligations”), and Assignee accepted the assignment of and assumed
the Assigned Rights and Obligations.


D.           Guarantor intends to sell or transfer all of the outstanding shares
of capital stock to Meyer Tool, Inc., an Ohio corporation (“Purchaser”) pursuant
to a certain Stock Purchase Agreement, which is anticipated to close on or about
______________, 20____.


E.  Assignor and Assignee hereby desire to confirm the assignment by Assignor to
Assignee of the Assigned Rights and Obligations and the assumption by Assignee
of the Assigned Rights and Obligations.


F.  Landlord desires to consent to (i) the assignment by Assignor and the
assumption by Assignee of the Assigned Rights and Obligations and (ii) the
change in control of Assignee, subject to the terms hereinafter stated.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:


1.           Recitals.  The foregoing recitals are hereby incorporated as if
fully rewritten herein.


2.           Assignment, Assumption and Consent.  Effective as of _________,
2016 (“Assignment Date”), Assignor acknowledges and agrees that it has assigned,
transferred and delegated to Assignee the Assigned Rights and
Obligations.  Assignee acknowledges and agrees that it has assumed and agrees to
pay, perform and discharge all of the Assigned Rights and Obligations as of the
Assignment Date.  Landlord acknowledges and agrees that, pursuant to Article
XIII(f) of the Lease, Landlord’s consent was not required for the foregoing
assignment between Assignor and Assignee.  Notwithstanding the foregoing, for
avoidance of doubt, Landlord hereby consents to such assignment of the Assigned
Rights and Obligations to Assignee.


3.           Change in Control Consent. Landlord acknowledges that Article
XIII(g) of the Lease, Landlord’s consent is not required for a change in control
of the Assignee whereby a third party acquires all or substantially all of the
business then being conducted by the Tenant at the Premises.  Notwithstanding
the foregoing, for avoidance of doubt, Landlord hereby consents to the proposed
change in control of Assignee as described more particularly in the recitals set
forth above.  Assignee shall provide Landlord with prompt written notice to
confirm the closing of the transaction contemplated by the Stock Purchase
Agreement.
 
 
36

--------------------------------------------------------------------------------

 
 
4.           Assignor Not Released.  Pursuant to Article XIII(i) of the Lease,
the parties hereto acknowledge and agree that the making of this assignment
shall not relieve Assignor or Guarantor of its obligations under the Lease for
the balance of the term of the Lease.  In the event of any default by Assignee
under the Lease, notwithstanding any provision of the Lease to the contrary,
Landlord agrees to (a) simultaneously provide to Assignor at its notice address
set forth herein, a copy of any notice of default sent to Assignee and (b)
permit Assignor to cure Assignee’s default within fifteen (15) days after the
expiration of the cure periods provided to Assignee under the Lease (or such
longer period of time as may be reasonably necessary to cure such default
provided Assignor commences such cure within such fifteen (15) day period and
diligently pursues such cure to completion).  Any default which is cured or
which is caused to be cured by Assignor within the cure period provided herein
shall be deemed to be cured under the terms of the Lease.  Assignor hereby
consents to the granting, without notice to Assignor, by Landlord to Assignee of
any waiver, indulgence or extension of time or any amendment to or modification
of the Lease provided such amendment or modification does not increase
Assignor’s obligations or lessen Assignor’s rights under the Lease.


5.           Guarantor Not Released.   Guarantor hereby acknowledges and agrees
that it shall not be released from any liability under the Lease, pursuant to
the Guaranty.


6.           Status.  Assignor, Assignee, and Landlord hereby agree that:


(a)           Attached hereto as Exhibit A is a copy of the Lease;


(b)           The Lease is presently in full force and effect according to its
terms.


7.           Fee.  Pursuant to Article XIII(c), simultaneously with Assignee’s
execution of this Agreement, Assignor shall pay to Landlord a processing fee of
One Thousand Five Hundred Dollars ($1,500.00) in connection with Landlord’s
review and consent of the assignment described in Section 2 above and the change
in control described in Section 3 above.  Landlord acknowledges that no further
processing fee shall be required in connection with the consummation of the
transaction contemplated by the Stock Purchase Agreement described herein.


8.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same instrument.  Delivery of executed counterpart
signature pages to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of original counterpart signature pages to this
Agreement.


9.           Further Assurances.  From time to time after the Effective Date,
without further consideration, the parties will cooperate with each other and
will execute and deliver such documents to the other party or parties as such
other party or parties may reasonably request to carry out any of the
transactions contemplated by this Agreement.


10.         Third-Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any person other than the parties and their respective
successors and permitted assigns.


11.         Succession and Assignment.  This Agreement shall be binding upon and
inure to the benefit of the parties named herein and their respective successors
and permitted assigns.  No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties.


12.         Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


13.         Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sent to a party at the addresses set
forth below:


If to the Assignor:                                Air Realty Group LLC
______________________________________
______________________________________
______________________________________
Email: ________________________________
 
 
37

--------------------------------------------------------------------------------

 
 
If to the Assignee (prior to consummation of the Stock Purchase Agreement):


AM Welding, Inc.
______________________________________
______________________________________
______________________________________
Email: ________________________________




If to the Assignee (following the consummation of the Stock Purchase Agreement):


AMK Welding, Inc.
c/o Meyer Tool, Inc.
3055 Colerain Avenue
Cincinnati, Ohio 45225
Attention:  Doug Lang, President\
Telephone:  (513) 853-4425
Facsimile:  __________________________
E-mail:  doug.lang@meyertool.com


With a copy to:


Monica Donath Kohnen, Esq.
Graydon Head & Ritchey LLP
312 Walnut Street, Suite 1800
Cincinnati, Ohio 45202
mkohnen@graydon.law


If to the Landlord:                                Blue Desk, LLC
______________________________________
______________________________________
______________________________________
Email: ________________________________


All notices, requests, waivers and other communications shall be deemed to have
been effectively given (a) when personally delivered to the party to be
notified, (b) when sent by electronic transmission to the party to be notified
at the e-mail address set forth above, (c) three business days after deposit in
the United States mail postage prepaid by certified or registered mail with
return receipt requested and addressed to the party to be notified as set forth
above or (d) one business day after deposit with a national overnight delivery
service, postage prepaid, addressed to the party to be notified as set forth
above with next-business-day delivery guaranteed.  A party may change its notice
address given above by giving the other parties ten (10) days’ written notice of
the new address.


14.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Ohio without giving effect to
any choice or conflict of law provision or rule that would cause the application
of the laws of any jurisdiction other than the State of Ohio.
 
15.         Amendments.  No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing and signed by the parties hereto.
 
16.         Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
 
38

--------------------------------------------------------------------------------

 
 
17.         Capitalized Terms.  Any term that is capitalized but not otherwise
defined herein shall have the meaning set forth in the Lease.
 
18.         Ratification.  Except as herein modified, the Lease is ratified and
confirmed and shall remain in full force and effect.
 
[Signature Page Follows]
 
 
39

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed by their respective duly authorized representative as of the Effective
Date.


ASSIGNOR:
 
AIR REALTY GROUP LLC
 
By:___________________________
Name:_________________________
Title:__________________________
 
 
ASSIGNEE:
 
AMK WELDING, INC.
 
By:___________________________
Name:_________________________
Title:__________________________
 
 
GUARANTOR:
 
AIR INDUSTRIES GROUP
 
By:___________________________
Name:_________________________
Title:__________________________
LANDLORD:
 
BLUE DESK LLC
 
By:___________________________
Name:_________________________
Title:__________________________
 

 
 
40

--------------------------------------------------------------------------------

 
 
EXHIBIT A


LEASE


Please see attached Document
 
 
41

--------------------------------------------------------------------------------

 
 
AMK WELDING, INC. ESTOPPEL
 
(TENANT)
 

 
Assignor Tenant:
Air Realty Group LLC
       
Assignee Tenant:
AMK Welding, Inc.
       
Tenant:
Assignor Tenant and/or Assignee Tenant
       
Landlord:
Blue Desk LLC
       
Purchaser:
Meyer Tool, Inc.
       
Lender:
         
Lease:
Lease Agreement, dated as of April 11, 2016, as assigned by Assignor Tenant to
Assignee Tenant (collectively, the "Lease")
       
Premises:
Building and Improvements located on the real property described on Exhibit A of
the Lease



 
In connection with Purchaser’s acquisition of outstanding shares of capital
stock of Assignee Tenant, Assignee Tenant represents and warrants to Purchaser
and Lender as follows:
 
1.           The copy of the Lease attached hereto and made a part hereof as
Exhibit A is a true, correct and complete copy of the Lease.  The copy of the
Assignment of Lease attached hereto and made a part hereof as Exhibit B is a
true, correct, and complete copy of such assignment agreement between Assignor
Tenant and Assignee Tenant.  The copy of the Guaranty attached hereto and made a
part hereof as Exhibit C is a true, correct, and complete copy of the Guaranty.
 
2.           The Lease is in full force and effect and has not been modified,
supplemented or amended in any way, except as indicated above; and the Lease
represents the entire agreement between the parties as to this Lease and/or
Tenant's rights to the Premises.  Tenant has no options for acquisition, rights
of refusal, rights of first offer or rights of negotiation in favor of Tenant
with respect to the acquisition of the property of Landlord (or its
predecessors, if applicable), except None.
 
3.           The initial term of the Lease expires at 11:59 p.m. April 30, 2031.
 
4.           The term of the Lease may be extended beyond the Initial Term for
up to three (3) successive five (5) year Extension Periods.
 
5.           Tenant has given Landlord a security deposit of $155,710.00.
 
6.           Rent under the Lease of $12,976.00 per month has been paid through
the date of ____________.  No rent due has been paid more than one (1) month in
advance.  Tenant has no defenses or offsets which could be alleged in any action
brought for rent accruing subsequent to the date of this Certificate.
 
7.           Tenant has paid all Additional Rent requested, demanded, or due to
Landlord pursuant to the terms of the Lease.
 
 
42

--------------------------------------------------------------------------------

 
 
8.           Tenant has paid all Real Estate Taxes (as described in Section
5.1), utilities (as described in Articles VI), and insurance (as described in
Article VII), and such other costs and expenses provided by the Lease, as and
when required pursuant to the terms of the Lease and there are no sums due and
payable or outstanding as of the date hereof.
 
9.           Tenant has not executed any lease or sublease with respect to the
Premises other than the Lease, and Tenant has not assigned or encumbered its
interest in the Lease.
 
10.         Landlord has satisfied all of Landlord's current obligations under
the Lease in the nature of inducements to Tenant's occupancy, and all
improvements required by the terms of the Lease to be made by Landlord have been
satisfactorily completed and Tenant is in full and complete possession of the
Premises. There are no contributions, credits, free rent, rent abatements,
deductions, concessions, rebates, unpaid or unreimbursed construction
allowances, offsets or other sums due to Tenant from Landlord under the Lease,
except None.
 
11.         Tenant has not defaulted and is not currently in default in its
obligations under the Lease and, to Tenant's knowledge, Landlord has not
defaulted and is not currently in default in any of its obligations under the
Lease.  Neither Tenant nor, to Tenant's knowledge, Landlord has committed any
breach under the Lease which, alone or with the passage of time, the giving of
notice, or both, would constitute a default thereunder.
 
12.         To the best of Tenant’s knowledge and belief, there are no rental,
lease, or similar commissions payable with respect to the Lease.
 
13.         Since the date of the Lease, there has been no material adverse
change in the financial condition of the Tenant, and there are no voluntary
actions or, to Tenant’s best knowledge, involuntary actions pending against
Tenant under the bankruptcy laws of the United States or any state thereof.
 
14.         No notice of termination has been given by Landlord or Tenant with
respect to the Lease.
 
15.         The Guaranty remains in full force and effect.
 
16.         Tenant has operated the Premises in compliance with all laws as
required by Section 4.2 of the Lease and Environmental Requirements as required
by Section 4.3 of the Lease.
 
Assignee Tenant acknowledges that Purchaser has relied on the information
contained in this estoppel certificate in determining whether to acquire the
outstanding shares of capital stock of Assignee Tenant and thereby assume the
role of “Tenant” pursuant to the terms of the Lease (the
“Transaction”).  Assignee Tenant further acknowledges that Purchaser’s Lender
has relied on the information contained in this estoppel certificate in
determining whether to extend financing to Purchaser for the purpose of
consummating the Transaction, which financing may be secured by, among other
things, a mortgage, deed of trust, trust indenture, or deed to secure debt
encumbering the Premises.   The statements contained herein may be relied upon
by Landlord, Purchaser, Lender, and any other party who acquires an interest in
the Premises and any person or entity which may finance such purchase.
 
SIGNATURE PAGE TO AMK WELDING, INC. ESTOPPEL (TENANT)
 
 
Executed this ____ day of ___________, 20___.
 
 
43

--------------------------------------------------------------------------------

 
 

 
ASSIGNEE TENANT:
 
AMK WELDING, INC.
 
 
By:
     
Name: 
 
   
Title:
 

 
 
44

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Copy of the Executed Lease
 
See attached.
 
 
45

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Copy of the Executed Assignment
 
See attached.
 
 
46

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Copy of the Executed Guaranty
 
See attached.
 
 
47

--------------------------------------------------------------------------------

 
 
BLUE DESK LLC ESTOPPEL
(LANDLORD)
 

 
Assignor Tenant:
Air Realty Group LLC
       
Assignee Tenant:
AMK Welding, Inc.
       
Tenant:
Assignor Tenant and/or Assignee Tenant
       
Landlord:
Blue Desk LLC
       
Purchaser:
Meyer Tool, Inc.
       
Lender:
         
Lease:
Lease Agreement, dated as of April 11, 2016, as assigned by Assignor Tenant to
Assignee Tenant (collectively, the "Lease")
       
Premises:
Building and Improvements located on the real property described on Exhibit A of
the Lease

 
Purchaser and Assignee Tenant are parties to an Stock Purchase Agreement
(“Purchase Agreement”) relative to the Lease.  As a condition to the Purchase
Agreement, Purchaser has requested that Assignee Tenant coordinate Landlord’s
acknowledgement and agreement with respect to certain matters pertaining to the
Lease.  Landlord hereby acknowledges, confirms to and agrees with Purchaser as
follows:
 
1.           The copy of the Lease attached hereto and made a part hereof as
Exhibit A is a true, correct and complete copy of the Lease.  The copy of the
Assignment of Lease attached hereto and made a part hereof as Exhibit B is a
true, correct, and complete copy of such assignment agreement between Assignor
Tenant and Assignee Tenant.  The copy of the Guaranty attached hereto and made a
part hereof as Exhibit C is a true, correct, and complete copy of the Guaranty.
 
2.           The Lease is in full force and effect and has not been modified,
supplemented or amended in any way, except as indicated above; and the Lease
represents the entire agreement between the parties as to this Lease and/or
Tenant's rights to the Premises.  Tenant has no options for acquisition, rights
of refusal, rights of first offer or rights of negotiation in favor of Tenant
with respect to the acquisition of the property of Landlord (or its
predecessors, if applicable), except None.
 
3.           The initial term of the Lease expires at 11:59 p.m. April 30, 2031.
 
4.           The term of the Lease may be extended beyond the Initial Term for
up to three (3) successive five (5) year Extension Periods.
 
5.           Landlord currently holds a security deposit of $155,710.00 from the
Tenant.
 
6.           Rent under the Lease of $12,976.00 per month has been paid through
the date of ____________.  No rent due has been paid more than one (1) month in
advance.
 
 
48

--------------------------------------------------------------------------------

 
 
7.           Landlord is the sole owner of the Premises and the holder of the
landlord’s interest under the Lease.  All contingencies and conditions to the
effectiveness of the Lease and commencement of the term thereof have been
satisfied.
 
8.           Landlord confirms that, to the best of Landlord’s knowledge,
Assignee Tenant is the current holder of the tenant’s interest under the Lease
and is the only entity that has possessory rights to the Premises.  Landlord
further confirms that, to the best of Landlord’s knowledge, Assignee Tenant has
not assigned, sublet, licensed or granted any concessions or any other right to
use or occupy the Premises or any portion thereof.
 
9.           To the best of Landlord’s knowledge, neither Landlord nor Tenant
are in breach or default under any of the terms and conditions of the Lease, and
no event or circumstance has occurred or exists which with the passage of time
and/or the giving of notice would constitute a breach or default under the
Lease.  Neither Tenant nor Landlord has given or received any notice of any
breach or default under the Lease.  All of the terms, conditions and obligations
to be performed by Landlord and Tenant under the Lease have been satisfied and
fulfilled by Landlord and Tenant as of the date hereof.  The assignment of
Tenant’s interest in the Lease to Purchaser will not constitute a default under
the Lease.
 
10.         To the best of Landlord’s knowledge there are no pending actions or
pending notices that would result in a termination of the Lease.
 
11.         With regard to Landlord financing associated with the Premises,
Landlord (check one):
 
a.  
_____ Landlord has no financing in place with respect to the Premises;

 
b.  
_____ Landlord has financing in place with respect to the Premises with the
following lender:

 
__________________________
__________________________
__________________________


12.         None of Tenant’s furniture, personal property, machinery, equipment,
or trade fixtures (“Collateral”) located on the Premises shall be or be deemed
to constitute fixtures or part of the Premises.
 
13.         Upon request of Lender or Purchaser’s future lender, Landlord shall
(i) enter into a customary lien waiver agreement with such lender whereby
Landlord will subordinate all rights in the Purchaser’s personal property on the
Premises to the rights of Lender or Purchaser’s future lender and grant Lender
or Purchaser’s future lender reasonable access to the same during the Lease term
and (ii) shall provide consent to Purchaser to grant to Lender or Purchaser’s
future lender a collateral assignment of the Lease.
 
14.         Tenant has paid all Additional Rent requested, demanded, or due to
Landlord pursuant to the terms of the Lease.
 
15.         To the best of Landlord’s knowledge and belief, there are no rental,
lease, or similar commissions payable with respect to the Lease.
 
16.         Since the date of the Lease, there has been no material adverse
change in the financial condition of the Tenant, and there are no voluntary
actions or, to Tenant’s best knowledge, involuntary actions pending against
Tenant under the bankruptcy laws of the United States or any state thereof.
 
17.         No notice of termination has been given by Landlord or Tenant with
respect to the Lease.
 
 
49

--------------------------------------------------------------------------------

 
 
Landlord acknowledges that Purchaser has relied on the information contained in
this estoppel certificate in determining whether to acquire the outstanding
shares of capital stock of Assignee Tenant and thereby assume the role of
“Tenant” pursuant to the terms of the Lease (the “Transaction”).  Landlord
further acknowledges that Purchaser’s Lender has relied on the information
contained in this estoppel certificate in determining whether to extend
financing to Purchaser for the purpose of consummating the Transaction, which
financing may be secured by, among other things, a mortgage, deed of trust,
trust indenture, or deed to secure debt encumbering the Premises.   The
statements contained herein may be relied upon by Assignor Tenant, Assignee
Tenant, Purchaser, Lender, and any other party who acquires a leasehold interest
in the Premises and any person or entity which may finance such acquisition.
 
Executed this ____ day of ___________, 20___.
 

 
LANDLORD
 
BLUE DESK LLC
 
 
By:
      Name: 
 
   
Title:
 

 
 
50

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Copy of the Executed Lease
 
See attached.
 
 
51

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Copy of the Executed Assignment
 
See attached.
 
 
52

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Copy of the Executed Guaranty
 
See attached.
 
 
53

--------------------------------------------------------------------------------

 
 
AIR REALTY GROUP LLC ESTOPPEL
(TENANT)
 

 
Assignor Tenant:
Air Realty Group LLC
       
Assignee Tenant:
AMK Welding, Inc.
       
Tenant:
Assignor Tenant and/or Assignee Tenant
       
Landlord:
Blue Desk LLC
       
Purchaser:
Meyer Tool, Inc.
       
Lender:
 
       
Lease:
Lease Agreement, dated as of April 11, 2016, as assigned by Assignor Tenant to
Assignee Tenant (collectively, the "Lease")
       
Premises:
Building and Improvements located on the real property described on Exhibit A of
the Lease

 
In connection with Purchaser’s acquisition of outstanding shares of capital
stock of Assignee Tenant, Assignor Tenant represents and warrants to Purchaser
and Lender as follows:
 
1.           The copy of the Lease attached hereto and made a part hereof as
Exhibit A is a true, correct and complete copy of the Lease.  The copy of the
Assignment of Lease attached hereto and made a part hereof as Exhibit B is a
true, correct, and complete copy of such assignment agreement between Assignor
Tenant and Assignee Tenant.  The copy of the Guaranty attached hereto and made a
part hereof as Exhibit C is a true, correct, and complete copy of the Guaranty.
 
2.           The Lease is in full force and effect and has not been modified,
supplemented or amended in any way, except as indicated above; and the Lease
represents the entire agreement between the parties as to this Lease and/or
Tenant's rights to the Premises.  Tenant has no options for acquisition, rights
of refusal, rights of first offer or rights of negotiation in favor of Tenant
with respect to the acquisition of the property of Landlord (or its
predecessors, if applicable), except None.
 
3.           The initial term of the Lease expires at 11:59 p.m. April 30, 2031.
 
4.           The term of the Lease may be extended beyond the Initial Term for
up to three (3) successive five (5) year Extension Periods.
 
5.           Tenant has given Landlord a security deposit of $155,710.00.
 
6.           Rent under the Lease of $12,976.00 per month has been paid through
the date of ____________.  No rent due has been paid more than one (1) month in
advance.  Tenant has no defenses or offsets which could be alleged in any action
brought for rent accruing subsequent to the date of this Certificate.
 
7.           Tenant has paid all Additional Rent requested, demanded, or due to
Landlord pursuant to the terms of the Lease.
 
 
54

--------------------------------------------------------------------------------

 
 
8.           Tenant has paid all Real Estate Taxes (as described in Section
5.1), utilities (as described in Articles VI), and insurance (as described in
Article VII), and such other costs and expenses provided by the Lease, as and
when required pursuant to the terms of the Lease and there are no sums due and
payable or outstanding as of the date hereof.
 
9.           Tenant has not executed any lease or sublease with respect to the
Premises other than the Lease, and Tenant has not assigned or encumbered its
interest in the Lease.
 
10.         Landlord has satisfied all of Landlord's current obligations under
the Lease in the nature of inducements to Tenant's occupancy, and all
improvements required by the terms of the Lease to be made by Landlord have been
satisfactorily completed and Tenant is in full and complete possession of the
Premises. There are no contributions, credits, free rent, rent abatements,
deductions, concessions, rebates, unpaid or unreimbursed construction
allowances, offsets or other sums due to Tenant from Landlord under the Lease,
except None.
 
11.         Tenant has not defaulted and is not currently in default in its
obligations under the Lease and, to Tenant's knowledge, Landlord has not
defaulted and is not currently in default in any of its obligations under the
Lease.  Neither Tenant nor, to Tenant's knowledge, Landlord has committed any
breach under the Lease which, alone or with the passage of time, the giving of
notice, or both, would constitute a default thereunder.
 
12.         To the best of Tenant’s knowledge and belief, there are no rental,
lease, or similar commissions payable with respect to the Lease.
 
13.         Since the date of the Lease, there has been no material adverse
change in the financial condition of the Tenant, and there are no voluntary
actions or, to Tenant’s best knowledge, involuntary actions pending against
Tenant under the bankruptcy laws of the United States or any state thereof.
 
14.         No notice of termination has been given by Landlord or Tenant with
respect to the Lease.
 
15.         The Guaranty remains in full force and effect.
 
16.         Tenant has operated the Premises in compliance with all laws as
required by Section 4.2 of the Lease and Environmental Requirements as required
by Section 4.3 of the Lease.
 
Assignor Tenant acknowledges that Purchaser has relied on the information
contained in this estoppel certificate in determining whether to acquire the
outstanding shares of capital stock of Assignee Tenant and thereby assume the
role of “Tenant” pursuant to the terms of the Lease (the
“Transaction”).  Assignor Tenant further acknowledges that Purchaser’s Lender
has relied on the information contained in this estoppel certificate in
determining whether to extend financing to Purchaser for the purpose of
consummating the Transaction, which financing may be secured by, among other
things, a mortgage, deed of trust, trust indenture, or deed to secure debt
encumbering the Premises.   The statements contained herein may be relied upon
by Landlord, Purchaser, Lender, and any other party who acquires an interest in
the Premises and any person or entity which may finance such purchase.
 
SIGNATURE PAGE TO AIR REALTY GROUP LLC ESTOPPEL (TENANT)
 
Executed this ____ day of ___________, 20___.
 

 
ASSIGNOR TENANT:
 
Air Realty Group LLC
 
 
By:
       
Name: 
 
   
Title:
 

 
 
55

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Copy of the Executed Lease
 
See attached.
 
 
56

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Copy of the Executed Assignment
 
See attached.
 
 
57

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Copy of the Executed Guaranty
 
See attached.
 
 
58

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.2(f)
 
Pay Direction Letter


To:
PNC Bank, National Association, as Agent (the “Agent”) under the Fourteenth
Amendment to Amended and Restated Revolving Credit, Term Loan and Security
Agreement (“Fourteenth Amendment”) (a copy of which is attached hereto as
Exhibit A)



From:
Meyer Tool, Inc.
C/O Monica Donath Kohnen
Graydon Head & Ritchey LLP
312 Walnut Street, Suite 1800
Cincinnati, OH  45202
513-629-2827
mkohnen@graydon.law



Re:
Sale of Stock of AMK Welding, Inc. from

 
AIR Industries Group, a Nevada corporation, to Meyer Tool, Inc., an Ohio
corporation



All defined terms set forth herein shall have the same meaning as set forth in
the Fourteenth Amendment.


Agent hereby confirms as follows:


Upon payment by wire transfer to the Agent of Four Million and Five Hundred
Thousand and 00/100 Dollars ($4,500,000.00) (“Meyer Tool Payment”) to the
following account:


Bank:
ABA No.:
Account No.:


the Meyer Tool Payment will be applied as set forth in Section 5(A), (B) and
(C)(i) of the Fourteenth Amendment; and (i) AMK will immediately be released
from all of its Obligations pursuant to the Loan Agreement; and (ii) all
interests of Agent, and/or the Lenders in the shares of AMK shall immediately
terminate.


Upon payment by wire transfer of the Meyer Payment to the account specified
above, the undersigned hereby (i) authorizes Graydon Head & Ritchey, LLP to file
on behalf of the Agent and the Lenders Uniform Commercial Code termination
statements with respect to any UCC financing statements filed by the Agent and
any Lenders against AMK pertaining to the liens and security interests of the
Agent and any Lenders in the property of AMK; and (ii) agrees to promptly
deliver to Graydon Head & Ritchey executed Uniform Commercial Code termination
statements in the event that the applicable jurisdiction requires the signature
of the secured party on the termination statement.
 

 
Sincerely,
 
PNC, National Association, as Agent on behalf of itself and the Lenders


By_______________________________
Its_______________________________

 
 
59

--------------------------------------------------------------------------------

 
 
Exhibit A


[see attached]
 
 
60

--------------------------------------------------------------------------------

 
 
Appendix 2.3


AGREEMENT


This Agreement is made as of January 27, 2017 between MEYER TOOL, INC. (“Meyer”)
and AIR NDUSTRIES GROUP (“Parent”).
 
W I T N E S S E T H:
 
The Stock Purchase Agreement being entered into as of the date hereof among
Meyer, Parent, AMK Welding, Inc. (“AMK”) and Air Industries Group Poland, LLC,
provides for the payment by Meyer to Parent of an amount equal to five (5%) per
cent (the “Additional Payments”) of the Net Sales of AMK commencing April 1,
2017, until the aggregate Additional Payments made to Parent equal One Million
Five Hundred Thousand ($1,500,000) Dollars.
 
The parties are entering into this Agreement to confirm certain rights and
procedures with respect to the Additional Payments.
 
All capitalized terms used but not defined herein have the meanings ascribed
thereto in the Stock Purchase Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:


ARTICLE I
 
DEFINITIONS


As used throughout this Agreement, the following terms, whether used in the
singular or the plural, shall have the following meanings:


"Affiliate" shall mean any corporation, partnership or other business entity
which owns or controls, is owned or con­trolled by or is under common ownership
or control with a party to this Agreement. A corporation, partnership or other
business entity shall be regarded as in control of another corporation if it
owns or directly or indirectly controls at least forty percent (40%) of the
voting stock of said other corporation, or in the absence of such ownership, it
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of said other corporation.
 
"Net Sales" shall mean the revenue received by AMK from the sale of products to
or the provision of services to Third Parties less: (i) credits or allowances
actually granted upon claims or returns regardless of the party requesting the
return; (ii) freight charges; and (iii) taxes or other governmental charges
levied on or measured by the amount invoiced by AMK. In the case of sales to or
the provision of services to an Affiliate, the Net Sales attributed to such
product or service shall be based upon the price that would have been charged in
an arms’ length transaction.
"Third Party" shall mean parties other than AMK, Meyer and their respective
Affiliates.
 
 
61

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
ADDITIONAL PAYMENTS, REPORTS AND ACCOUNTING


2.1           Meyer and Parent have agreed that Meyer shall pay Parent an amount
equal to 5% of the Net Sales of AMK for each quarterly period ending March 31,
June 30, September 30 and December 31, commencing with the quarterly period
commencing April 1, 2017 and ending June 30, 2017 (each, a “Quarter”), which
payments in the aggregate shall not exceed One Million Five Hundred Thousand
($1,500,000) Dollars.
 
2.2           Within thirty days of the end of each Quarter, AMK shall furnish
or cause to be furnished to Parent a report covering such Quarter showing: (i)
the Net Sales for such Quarter; (ii) the amount of the Additional Payment,
payable in US Dollars, due Parent in respect of such sales for such Quarter with
a summary computation of the Additional Payment for such Quarter; and (iii)
withholding taxes, if any, required by law to be deducted in respect of such
Additional Payment. The report shall be accompanied by the payment of amount of
the Additional Payment due at that time.
 
2.3           Parent shall have the right prior to the payment of $1,500,000 in
Additional Payments hereunder to have an independent accountant to whom Meyer
has no reasonable objection, examine the relevant books and records of account
of AMK during normal business hours and no more than once during each calendar
year, to verify the accuracy of the reports and to determine whether appropriate
payment has been made by Meyer hereunder.
 
2.4           Any payments due hereunder on sales made by AMK outside the United
States shall be payable in United States Dollars at the prevailing rate of
exchange of the currency of the country in which the sales are made (said
exchange rate being taken as the rates published in the Wall Street Journal
under the caption "Currency Trading -- Exchange Rates" on the last business day
of the Quarter for which the Additional Payment is payable).
 
2.5           Any sum required under the laws of the United States or any other
country to be with­held by Meyer from payments to be made hereunder shall be
promptly paid by Meyer to the appropriate tax authorities and Meyer shall
furnish Parent with official tax receipts or other appropriate evidence issued
by the appropriate tax authorities sufficient to enable Parent to support a
claim for income tax credit in respect of any sum so withheld.
 
 
62

--------------------------------------------------------------------------------

 
 
2.6           Parent recognizes that Meyer shall have the right to set off
against any Additional Payment payable to Parent any amount due Meyer in respect
of the indemnification provisions contained in the Stock Purchase Agreement.
 
2.7           Meyer acknowledges that the Additional Payment provided for herein
is additional compensation for the stock of AMK being acquired by Meyer
concurrently herewith.  Meyer agrees that as a condition to the sale by it of
the stock of AMK or substantially all of AMK’s assets prior to the payment of
the entire $1,500,000 payable hereunder, including a transfer in connection with
a reorganization of Meyer and its affiliates, Meyer shall cause the transferee
of such stock or assets to assume the obligation to pay the balance of the
Additional Payments that may accrue hereunder.


ARTICLE 3
 
MISCELLANEOUS


3.1           The parties acknowledge that this Agreement is ancillary to the
Stock Purchase Agreement. For the avoidance of duplication, Sections 11.3
through 11.10 of the Stock Purchase Agreement are incorporated herein and shall
govern the rights and obligations of the parties in respect of this Agreement.


WITNESS WHEREOF, the parties have caused this instrument to be executed by their
duly authorized officers as of the day and year set forth above.
 
MEYER TOOL, INC.


By: ______________________
Title:


AIR INDUSTRIES GROUP


By: ______________________
       Title: President
 

 
 
63

--------------------------------------------------------------------------------


 